Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 1 of 185




                        Exhibit D
            Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 2 of 185



 Production BegDoc    Production EndDoc             Tag - Confidentiality                 Tag - AEO Re-Review Issues
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0000043 POLYSCIENCES0000057 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0000080 POLYSCIENCES0000087 ONLY                                    policies
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0000354 POLYSCIENCES0000419 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0000420 POLYSCIENCES0000488 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0001174 POLYSCIENCES0001189 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0000489 POLYSCIENCES0000537 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0000098 POLYSCIENCES0000102 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0000103 POLYSCIENCES0000112 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0000113 POLYSCIENCES0000118 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0000119 POLYSCIENCES0000133 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0000134 POLYSCIENCES0000138 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0000139 POLYSCIENCES0000150 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0000151 POLYSCIENCES0000156 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0000157 POLYSCIENCES0000163 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0000164 POLYSCIENCES0000169 ONLY                                    policies
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0000966 POLYSCIENCES0001025 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0000228 POLYSCIENCES0000238 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0001026 POLYSCIENCES0001092 ONLY                                    or product development methods and efforts



                                                      Page 1 of 184
            Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 3 of 185



                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0000345 POLYSCIENCES0000346 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001199 POLYSCIENCES0001202 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001235 POLYSCIENCES0001240 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001241 POLYSCIENCES0001248 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001249 POLYSCIENCES0001257 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001258 POLYSCIENCES0001270 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001271 POLYSCIENCES0001274 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001275 POLYSCIENCES0001278 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001279 POLYSCIENCES0001285 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001286 POLYSCIENCES0001288 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001289 POLYSCIENCES0001293 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001294 POLYSCIENCES0001303 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001304 POLYSCIENCES0001309 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001310 POLYSCIENCES0001311 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001312 POLYSCIENCES0001315 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001316 POLYSCIENCES0001323 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001347 POLYSCIENCES0001779 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001780 POLYSCIENCES0002242 ONLY                                    policies
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0001203 POLYSCIENCES0001203 ONLY                                    and/or highly sensitive financial information




                                                      Page 2 of 184
            Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 4 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0001204 POLYSCIENCES0001234 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0001324 POLYSCIENCES0001343 ONLY                                    policies
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0002299 POLYSCIENCES0002299 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0002300 POLYSCIENCES0002300 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0002303 POLYSCIENCES0002304 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0002305 POLYSCIENCES0002306 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0002307 POLYSCIENCES0002308 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0002309 POLYSCIENCES0002310 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0002312 POLYSCIENCES0002313 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0002314 POLYSCIENCES0002315 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0002316 POLYSCIENCES0002317 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0002318 POLYSCIENCES0002319 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0002343 POLYSCIENCES0002343 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0002355 POLYSCIENCES0002356 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0012991 POLYSCIENCES0012991 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0012993 POLYSCIENCES0012993 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0002643 POLYSCIENCES0002643 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0002802 POLYSCIENCES0002804 ONLY                                    efforts



                                                      Page 3 of 184
            Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 5 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0002805 POLYSCIENCES0002807 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0013105 POLYSCIENCES0013105 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0013106 POLYSCIENCES0013106 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0002924 POLYSCIENCES0002924 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0002925 POLYSCIENCES0002925 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0013124 POLYSCIENCES0013124 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013125 POLYSCIENCES0013125 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013126 POLYSCIENCES0013126 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013172 POLYSCIENCES0013172 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013173 POLYSCIENCES0013173 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013196 POLYSCIENCES0013196 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013197 POLYSCIENCES0013197 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013198 POLYSCIENCES0013198 ONLY                                    information




                                                      Page 4 of 184
            Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 6 of 185



                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013199 POLYSCIENCES0013199 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013200 POLYSCIENCES0013200 ONLY                                    information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013202 POLYSCIENCES0013243 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0006022 POLYSCIENCES0006062 ONLY                                    or product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013263 POLYSCIENCES0013263 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013268 POLYSCIENCES0013268 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0013270 POLYSCIENCES0013270 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0013271 POLYSCIENCES0013271 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0013272 POLYSCIENCES0013272 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0013273 POLYSCIENCES0013273 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0013285 POLYSCIENCES0013295 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0013304 POLYSCIENCES0013309 ONLY                                    product development methods and efforts




                                                      Page 5 of 184
            Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 7 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013310 POLYSCIENCES0013315 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013316 POLYSCIENCES0013320 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013321 POLYSCIENCES0013323 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013324 POLYSCIENCES0013326 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013327 POLYSCIENCES0013329 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0013330 POLYSCIENCES0013334 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0013335 POLYSCIENCES0013339 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0013371 POLYSCIENCES0013374 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0007326 POLYSCIENCES0007328 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0007329 POLYSCIENCES0007331 ONLY                                    efforts




                                                      Page 6 of 184
            Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 8 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0007334 POLYSCIENCES0007336 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0008282 POLYSCIENCES0008282 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0008336 POLYSCIENCES0008336 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0008567 POLYSCIENCES0008567 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0008711 POLYSCIENCES0008711 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0008728 POLYSCIENCES0008729 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0008791 POLYSCIENCES0008791 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0008964 POLYSCIENCES0008964 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0008966 POLYSCIENCES0008966 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0008967 POLYSCIENCES0008968 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0008969 POLYSCIENCES0008969 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013461 POLYSCIENCES0013461 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0013462 POLYSCIENCES0013462 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0009126 POLYSCIENCES0009126 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0002288 POLYSCIENCES0002288 ONLY                                    and/or highly sensitive financial information




                                                      Page 7 of 184
            Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 9 of 185



                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0002289 POLYSCIENCES0002289 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0002290 POLYSCIENCES0002290 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0002291 POLYSCIENCES0002291 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0002292 POLYSCIENCES0002292 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0002293 POLYSCIENCES0002293 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0002295 POLYSCIENCES0002295 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0002296 POLYSCIENCES0002296 ONLY                                    information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013510 POLYSCIENCES0013528 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013539 POLYSCIENCES0013546 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0013597 POLYSCIENCES0013598 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0013620 POLYSCIENCES0013620 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0013621 POLYSCIENCES0013621 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0013622 POLYSCIENCES0013622 ONLY                                    policies
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0013624 POLYSCIENCES0013645 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0013652 POLYSCIENCES0013665 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0013667 POLYSCIENCES0013671 ONLY                                    policies

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013673 POLYSCIENCES0013673 ONLY                                    or product development methods and efforts




                                                      Page 8 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 10 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013820 POLYSCIENCES0013820 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013869 POLYSCIENCES0013869 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0013889 POLYSCIENCES0013890 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0013898 POLYSCIENCES0013928 ONLY                                    or product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0014078 POLYSCIENCES0014094 ONLY                                    policies

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0014110 POLYSCIENCES0014113 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0014124 POLYSCIENCES0014127 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0014146 POLYSCIENCES0014156 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0014181 POLYSCIENCES0014181 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0014294 POLYSCIENCES0014294 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0014446 POLYSCIENCES0014449 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0014450 POLYSCIENCES0014453 ONLY                                    policies




                                                      Page 9 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 11 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0014553 POLYSCIENCES0014553 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0014562 POLYSCIENCES0014562 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0014580 POLYSCIENCES0014580 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0014604 POLYSCIENCES0014611 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0014612 POLYSCIENCES0014621 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0014653 POLYSCIENCES0014663 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0014681 POLYSCIENCES0014681 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0014742 POLYSCIENCES0014750 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0014767 POLYSCIENCES0014774 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0014787 POLYSCIENCES0014794 ONLY                                    product development methods and efforts




                                                      Page 10 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 12 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0014808 POLYSCIENCES0014809 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0014826 POLYSCIENCES0014844 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0014846 POLYSCIENCES0014864 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0014911 POLYSCIENCES0014912 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0014977 POLYSCIENCES0014978 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0014979 POLYSCIENCES0014980 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0015002 POLYSCIENCES0015002 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0015032 POLYSCIENCES0015046 ONLY                                    policies

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0015048 POLYSCIENCES0015063 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0015198 POLYSCIENCES0015198 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0015241 POLYSCIENCES0015253 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0015254 POLYSCIENCES0015269 ONLY                                    or product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0015284 POLYSCIENCES0015284 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015298 POLYSCIENCES0015299 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0015316 POLYSCIENCES0015316 ONLY                                    product development methods and efforts



                                                      Page 11 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 13 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0015321 POLYSCIENCES0015321 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0015330 POLYSCIENCES0015371 ONLY                                    policies

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0015470 POLYSCIENCES0015477 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0015583 POLYSCIENCES0015586 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0015607 POLYSCIENCES0015611 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015666 POLYSCIENCES0015667 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015670 POLYSCIENCES0015671 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015675 POLYSCIENCES0015676 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015687 POLYSCIENCES0015687 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015697 POLYSCIENCES0015700 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0015701 POLYSCIENCES0015706 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015717 POLYSCIENCES0015717 ONLY                                    and/or highly sensitive financial information




                                                      Page 12 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 14 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015750 POLYSCIENCES0015750 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0015812 POLYSCIENCES0015815 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0015845 POLYSCIENCES0015846 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0015854 POLYSCIENCES0015857 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0015903 POLYSCIENCES0015904 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0015910 POLYSCIENCES0015917 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0015918 POLYSCIENCES0015927 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0015928 POLYSCIENCES0015937 ONLY                                    policies
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0015941 POLYSCIENCES0015941 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0015942 POLYSCIENCES0015942 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0015943 POLYSCIENCES0015943 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015944 POLYSCIENCES0015944 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0015946 POLYSCIENCES0015946 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0015947 POLYSCIENCES0015947 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0015948 POLYSCIENCES0015948 ONLY                                    information




                                                      Page 13 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 15 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015949 POLYSCIENCES0015949 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0015960 POLYSCIENCES0015967 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0015977 POLYSCIENCES0015977 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0015978 POLYSCIENCES0015979 ONLY                                    or product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0015989 POLYSCIENCES0015990 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0015991 POLYSCIENCES0015991 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015995 POLYSCIENCES0015995 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0015996 POLYSCIENCES0015998 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016000 POLYSCIENCES0016011 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016045 POLYSCIENCES0016052 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016059 POLYSCIENCES0016060 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016067 POLYSCIENCES0016069 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016071 POLYSCIENCES0016076 ONLY                                    or product development methods and efforts




                                                      Page 14 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 16 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0016078 POLYSCIENCES0016078 ONLY                                    information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016080 POLYSCIENCES0016093 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016095 POLYSCIENCES0016105 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016107 POLYSCIENCES0016117 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016119 POLYSCIENCES0016131 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0016135 POLYSCIENCES0016135 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0016136 POLYSCIENCES0016136 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016142 POLYSCIENCES0016154 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016156 POLYSCIENCES0016171 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016173 POLYSCIENCES0016188 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016189 POLYSCIENCES0016189 ONLY                                    or product development methods and efforts




                                                      Page 15 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 17 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016190 POLYSCIENCES0016198 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0016202 POLYSCIENCES0016212 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016216 POLYSCIENCES0016216 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016217 POLYSCIENCES0016227 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016236 POLYSCIENCES0016246 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0016249 POLYSCIENCES0016259 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0016293 POLYSCIENCES0016293 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0016294 POLYSCIENCES0016294 ONLY                                    efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0016316 POLYSCIENCES0016326 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0016327 POLYSCIENCES0016344 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0016351 POLYSCIENCES0016361 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016362 POLYSCIENCES0016379 ONLY                                    or product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0016380 POLYSCIENCES0016380 ONLY                                    information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016386 POLYSCIENCES0016392 ONLY                                    or product development methods and efforts



                                                      Page 16 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 18 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016394 POLYSCIENCES0016400 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016435 POLYSCIENCES0016441 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0016492 POLYSCIENCES0016492 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0016493 POLYSCIENCES0016493 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0016500 POLYSCIENCES0016503 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0016505 POLYSCIENCES0016508 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0016509 POLYSCIENCES0016509 ONLY                                    efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0016552 POLYSCIENCES0016552 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016553 POLYSCIENCES0016559 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016561 POLYSCIENCES0016561 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016562 POLYSCIENCES0016563 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0016565 POLYSCIENCES0016566 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016571 POLYSCIENCES0016573 ONLY                                    or product development methods and efforts




                                                      Page 17 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 19 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016574 POLYSCIENCES0016576 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016577 POLYSCIENCES0016577 ONLY                                    or product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0016584 POLYSCIENCES0016584 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016586 POLYSCIENCES0016591 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0016629 POLYSCIENCES0016629 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0016725 POLYSCIENCES0016725 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0016779 POLYSCIENCES0016779 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016870 POLYSCIENCES0016873 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016902 POLYSCIENCES0016905 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0016917 POLYSCIENCES0016920 ONLY                                    or product development methods and efforts




                                                      Page 18 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 20 of 185



                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0017003 POLYSCIENCES0017003 ONLY                                    information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017125 POLYSCIENCES0017131 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0017232 POLYSCIENCES0017253 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0017290 POLYSCIENCES0017290 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017291 POLYSCIENCES0017296 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017297 POLYSCIENCES0017297 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017369 POLYSCIENCES0017373 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0017401 POLYSCIENCES0017422 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0017423 POLYSCIENCES0017436 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0017460 POLYSCIENCES0017460 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0017467 POLYSCIENCES0017482 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017526 POLYSCIENCES0017526 ONLY                                    or product development methods and efforts




                                                      Page 19 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 21 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017527 POLYSCIENCES0017530 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017574 POLYSCIENCES0017577 ONLY                                    or product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0017604 POLYSCIENCES0017606 ONLY                                    information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017648 POLYSCIENCES0017649 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0017650 POLYSCIENCES0017658 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017677 POLYSCIENCES0017695 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017697 POLYSCIENCES0017715 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017761 POLYSCIENCES0017762 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017764 POLYSCIENCES0017779 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017786 POLYSCIENCES0017786 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017791 POLYSCIENCES0017791 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017860 POLYSCIENCES0017863 ONLY                                    or product development methods and efforts




                                                      Page 20 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 22 of 185



                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0017921 POLYSCIENCES0017927 ONLY                                    efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0017965 POLYSCIENCES0017965 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0017966 POLYSCIENCES0017966 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0017967 POLYSCIENCES0017967 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017976 POLYSCIENCES0017978 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0017997 POLYSCIENCES0018000 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018001 POLYSCIENCES0018001 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018002 POLYSCIENCES0018002 ONLY                                    or product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0018003 POLYSCIENCES0018009 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0018016 POLYSCIENCES0018016 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0018017 POLYSCIENCES0018018 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0018019 POLYSCIENCES0018020 ONLY                                    efforts




                                                      Page 21 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 23 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0018021 POLYSCIENCES0018022 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0018023 POLYSCIENCES0018024 ONLY                                    efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0018069 POLYSCIENCES0018069 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0018080 POLYSCIENCES0018080 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018081 POLYSCIENCES0018084 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018085 POLYSCIENCES0018090 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0018108 POLYSCIENCES0018108 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018142 POLYSCIENCES0018146 ONLY                                    or product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0018167 POLYSCIENCES0018173 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0018215 POLYSCIENCES0018227 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0018239 POLYSCIENCES0018239 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0018245 POLYSCIENCES0018250 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018329 POLYSCIENCES0018330 ONLY                                    or product development methods and efforts




                                                      Page 22 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 24 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018360 POLYSCIENCES0018361 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018433 POLYSCIENCES0018433 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018434 POLYSCIENCES0018440 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018441 POLYSCIENCES0018441 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018442 POLYSCIENCES0018448 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018482 POLYSCIENCES0018482 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018483 POLYSCIENCES0018483 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018484 POLYSCIENCES0018485 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018667 POLYSCIENCES0018673 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018674 POLYSCIENCES0018679 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0018680 POLYSCIENCES0018685 ONLY                                    or product development methods and efforts




                                                      Page 23 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 25 of 185




                                                                                  Reveals highly sensitive formulation,
                                                                                  production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES     policies; Reveals highly sensitive product data
POLYSCIENCES0018686 POLYSCIENCES0018688 ONLY                                      or product development methods and efforts

                                                                                  Reveals highly sensitive formulation,
                                                                                  production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES     policies; Reveals highly sensitive product data
POLYSCIENCES0018717 POLYSCIENCES0018735 ONLY                                      or product development methods and efforts

                                                                                  Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES     identities, technical, or commercial issues
POLYSCIENCES0018761 POLYSCIENCES0018766 ONLY                                      and/or highly sensitive financial information

                                                                                  Reveals highly sensitive formulation,
                                                                                  production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES     policies; Reveals highly sensitive product data
POLYSCIENCES0018794 POLYSCIENCES0018797 ONLY                                      or product development methods and efforts

                                                                                  Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES     identities, technical, or commercial issues
POLYSCIENCES0018932 POLYSCIENCES0018933 ONLY                                      and/or highly sensitive financial information

                                                                                  Reveals customer or vendor highly sensitive
                                          HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0018940 POLYSCIENCES0018942   ONLY                                    and/or highly sensitive financial information
                                          HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0018948 POLYSCIENCES0018948   ONLY                                    product development methods and efforts
                                          HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0018950 POLYSCIENCES0018950   ONLY                                    product development methods and efforts
                                          HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0018951 POLYSCIENCES0018955   ONLY                                    product development methods and efforts
                                          HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0018956 POLYSCIENCES0018960   ONLY                                    product development methods and efforts
                                                                                  Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES     and/or highly confidential financial
POLYSCIENCES0018961 POLYSCIENCES0018966 ONLY                                      information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES     Reveals highly sensitive product data or
POLYSCIENCES0018967 POLYSCIENCES0018972 ONLY                                      product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES     Reveals highly sensitive product data or
POLYSCIENCES0018984 POLYSCIENCES0018984 ONLY                                      product development methods and efforts

                                                                                  Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES     identities, technical, or commercial issues
POLYSCIENCES0019016 POLYSCIENCES0019016 ONLY                                      and/or highly sensitive financial information
                                                                                  Reveals highly sensitive formulation,
                                                                                  production, or testing methods, processes or
                                                                                  policies; Reveals customer or vendor highly
                                                                                  sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES     issues and/or highly sensitive financial
POLYSCIENCES0019018 POLYSCIENCES0019020 ONLY                                      information
                                                                                  Reveals highly sensitive formulation,
                                                                                  production, or testing methods, processes or
                                                                                  policies; Reveals customer or vendor highly
                                                                                  sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES     issues and/or highly sensitive financial
POLYSCIENCES0019031 POLYSCIENCES0019033 ONLY                                      information




                                                       Page 24 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 26 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0019034 POLYSCIENCES0019039 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0019078 POLYSCIENCES0019081 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0019097 POLYSCIENCES0019106 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0019107 POLYSCIENCES0019117 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0019118 POLYSCIENCES0019119 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0019120 POLYSCIENCES0019130 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0019131 POLYSCIENCES0019134 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0019135 POLYSCIENCES0019144 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0019145 POLYSCIENCES0019158 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0019159 POLYSCIENCES0019169 ONLY                                    product development methods and efforts




                                                      Page 25 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 27 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0019170 POLYSCIENCES0019175 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0019176 POLYSCIENCES0019176 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0019177 POLYSCIENCES0019178 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019179 POLYSCIENCES0019179 ONLY                                    or product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0019193 POLYSCIENCES0019194 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0019223 POLYSCIENCES0019224 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019232 POLYSCIENCES0019235 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019236 POLYSCIENCES0019243 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019244 POLYSCIENCES0019251 ONLY                                    or product development methods and efforts




                                                      Page 26 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 28 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019252 POLYSCIENCES0019263 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019265 POLYSCIENCES0019286 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019287 POLYSCIENCES0019307 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019308 POLYSCIENCES0019325 ONLY                                    or product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0019328 POLYSCIENCES0019332 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0019334 POLYSCIENCES0019334 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0019378 POLYSCIENCES0019378 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0019459 POLYSCIENCES0019462 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0019582 POLYSCIENCES0019583 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0019585 POLYSCIENCES0019586 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019660 POLYSCIENCES0019668 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019710 POLYSCIENCES0019711 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019740 POLYSCIENCES0019743 ONLY                                    or product development methods and efforts




                                                      Page 27 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 29 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019744 POLYSCIENCES0019744 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019745 POLYSCIENCES0019747 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019748 POLYSCIENCES0019750 ONLY                                    or product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0019791 POLYSCIENCES0019791 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0019794 POLYSCIENCES0019794 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0019805 POLYSCIENCES0019811 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0019813 POLYSCIENCES0019820 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0019823 POLYSCIENCES0019826 ONLY                                    policies

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019828 POLYSCIENCES0019828 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0019950 POLYSCIENCES0019954 ONLY                                    or product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020087 POLYSCIENCES0020094 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020123 POLYSCIENCES0020129 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020131 POLYSCIENCES0020131 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0020133 POLYSCIENCES0020135 ONLY                                    policies




                                                      Page 28 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 30 of 185



                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0020136 POLYSCIENCES0020141 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020142 POLYSCIENCES0020143 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020223 POLYSCIENCES0020230 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020232 POLYSCIENCES0020240 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020242 POLYSCIENCES0020248 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020251 POLYSCIENCES0020257 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020259 POLYSCIENCES0020265 ONLY                                    information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0020372 POLYSCIENCES0020376 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020400 POLYSCIENCES0020400 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020415 POLYSCIENCES0020415 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020470 POLYSCIENCES0020471 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0020491 POLYSCIENCES0020491 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020521 POLYSCIENCES0020521 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020522 POLYSCIENCES0020523 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020565 POLYSCIENCES0020566 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020572 POLYSCIENCES0020572 ONLY                                    and/or highly sensitive financial information




                                                      Page 29 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 31 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020573 POLYSCIENCES0020573 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020577 POLYSCIENCES0020578 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020579 POLYSCIENCES0020579 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020585 POLYSCIENCES0020586 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020588 POLYSCIENCES0020588 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020606 POLYSCIENCES0020608 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020637 POLYSCIENCES0020644 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020645 POLYSCIENCES0020645 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020646 POLYSCIENCES0020647 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020653 POLYSCIENCES0020653 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020679 POLYSCIENCES0020680 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020683 POLYSCIENCES0020684 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020685 POLYSCIENCES0020685 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020690 POLYSCIENCES0020690 ONLY                                    information




                                                      Page 30 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 32 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0020708 POLYSCIENCES0020708 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020713 POLYSCIENCES0020715 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020742 POLYSCIENCES0020745 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0020770 POLYSCIENCES0020770 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0020771 POLYSCIENCES0020771 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020863 POLYSCIENCES0020864 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020866 POLYSCIENCES0020868 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020900 POLYSCIENCES0020901 ONLY                                    information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0020917 POLYSCIENCES0020919 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0020920 POLYSCIENCES0020920 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020931 POLYSCIENCES0020932 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020939 POLYSCIENCES0020943 ONLY                                    information




                                                      Page 31 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 33 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0020959 POLYSCIENCES0020959 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0020960 POLYSCIENCES0020960 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0020965 POLYSCIENCES0020968 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0020983 POLYSCIENCES0020983 ONLY                                    or product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020984 POLYSCIENCES0020986 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020995 POLYSCIENCES0020997 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0020998 POLYSCIENCES0020999 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021019 POLYSCIENCES0021022 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021026 POLYSCIENCES0021027 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021028 POLYSCIENCES0021030 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021031 POLYSCIENCES0021032 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021033 POLYSCIENCES0021034 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021052 POLYSCIENCES0021059 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021066 POLYSCIENCES0021067 ONLY                                    information




                                                      Page 32 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 34 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021074 POLYSCIENCES0021082 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021110 POLYSCIENCES0021113 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021118 POLYSCIENCES0021120 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021121 POLYSCIENCES0021122 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021123 POLYSCIENCES0021124 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021179 POLYSCIENCES0021179 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0021180 POLYSCIENCES0021181 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0021225 POLYSCIENCES0021228 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021229 POLYSCIENCES0021229 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021230 POLYSCIENCES0021231 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0021232 POLYSCIENCES0021236 ONLY                                    product development methods and efforts




                                                      Page 33 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 35 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021259 POLYSCIENCES0021261 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0021263 POLYSCIENCES0021265 ONLY                                    efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021266 POLYSCIENCES0021266 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021273 POLYSCIENCES0021273 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021275 POLYSCIENCES0021275 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021276 POLYSCIENCES0021277 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021299 POLYSCIENCES0021299 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021315 POLYSCIENCES0021316 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021317 POLYSCIENCES0021317 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021326 POLYSCIENCES0021337 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0021344 POLYSCIENCES0021355 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0021360 POLYSCIENCES0021361 ONLY                                    efforts




                                                      Page 34 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 36 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0021362 POLYSCIENCES0021364 ONLY                                    efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021644 POLYSCIENCES0021644 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021651 POLYSCIENCES0021660 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0021665 POLYSCIENCES0021667 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0021668 POLYSCIENCES0021668 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0021670 POLYSCIENCES0021670 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0021674 POLYSCIENCES0021688 ONLY                                    or product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0021689 POLYSCIENCES0021693 ONLY                                    policies

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0021694 POLYSCIENCES0021701 ONLY                                    or product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021712 POLYSCIENCES0021712 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021764 POLYSCIENCES0021764 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021819 POLYSCIENCES0021823 ONLY                                    and/or highly sensitive financial information




                                                      Page 35 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 37 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021824 POLYSCIENCES0021831 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0021835 POLYSCIENCES0021835 ONLY                                    efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0021836 POLYSCIENCES0021854 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0021855 POLYSCIENCES0021872 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0021873 POLYSCIENCES0021894 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021897 POLYSCIENCES0021903 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0021920 POLYSCIENCES0021921 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021922 POLYSCIENCES0021922 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021928 POLYSCIENCES0021928 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0021931 POLYSCIENCES0021931 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0021940 POLYSCIENCES0021940 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0021949 POLYSCIENCES0021953 ONLY                                    policies

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0021954 POLYSCIENCES0021961 ONLY                                    or product development methods and efforts




                                                      Page 36 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 38 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0021962 POLYSCIENCES0021971 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0021972 POLYSCIENCES0021977 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0021978 POLYSCIENCES0021982 ONLY                                    or product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0021984 POLYSCIENCES0021987 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0021990 POLYSCIENCES0021991 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0021992 POLYSCIENCES0021994 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0022006 POLYSCIENCES0022006 ONLY                                    or product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022014 POLYSCIENCES0022015 ONLY                                    efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022016 POLYSCIENCES0022016 ONLY                                    information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0022018 POLYSCIENCES0022018 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0022022 POLYSCIENCES0022034 ONLY                                    or product development methods and efforts




                                                      Page 37 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 39 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0022035 POLYSCIENCES0022036 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0022037 POLYSCIENCES0022037 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022038 POLYSCIENCES0022039 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022088 POLYSCIENCES0022088 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022099 POLYSCIENCES0022100 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022107 POLYSCIENCES0022107 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022122 POLYSCIENCES0022126 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022135 POLYSCIENCES0022136 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0022145 POLYSCIENCES0022145 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0022151 POLYSCIENCES0022153 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022156 POLYSCIENCES0022156 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022167 POLYSCIENCES0022167 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022172 POLYSCIENCES0022173 ONLY                                    information



                                                      Page 38 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 40 of 185



                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022180 POLYSCIENCES0022181 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022182 POLYSCIENCES0022183 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022248 POLYSCIENCES0022259 ONLY                                    information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0022260 POLYSCIENCES0022260 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022342 POLYSCIENCES0022381 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022382 POLYSCIENCES0022382 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022383 POLYSCIENCES0022383 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022384 POLYSCIENCES0022384 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022386 POLYSCIENCES0022386 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022387 POLYSCIENCES0022404 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0022412 POLYSCIENCES0022412 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0022414 POLYSCIENCES0022415 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022417 POLYSCIENCES0022418 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022427 POLYSCIENCES0022429 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022430 POLYSCIENCES0022433 ONLY                                    information



                                                      Page 39 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 41 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022441 POLYSCIENCES0022441 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022442 POLYSCIENCES0022444 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022446 POLYSCIENCES0022460 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0022461 POLYSCIENCES0022462 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0022463 POLYSCIENCES0022464 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0022465 POLYSCIENCES0022466 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022476 POLYSCIENCES0022478 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly sensitive financial information;
POLYSCIENCES0022479 POLYSCIENCES0022479 ONLY                                    Reveals sensitive personnel records
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022486 POLYSCIENCES0022487 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0022489 POLYSCIENCES0022489 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022502 POLYSCIENCES0022503 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022505 POLYSCIENCES0022505 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022506 POLYSCIENCES0022506 ONLY                                    efforts




                                                      Page 40 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 42 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0022508 POLYSCIENCES0022508 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0022520 POLYSCIENCES0022520 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0022534 POLYSCIENCES0022535 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0022600 POLYSCIENCES0022601 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022620 POLYSCIENCES0022621 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022623 POLYSCIENCES0022624 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022626 POLYSCIENCES0022627 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022629 POLYSCIENCES0022630 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0022631 POLYSCIENCES0022633 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022634 POLYSCIENCES0022636 ONLY                                    efforts




                                                      Page 41 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 43 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022637 POLYSCIENCES0022640 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022641 POLYSCIENCES0022645 ONLY                                    efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022750 POLYSCIENCES0022751 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022758 POLYSCIENCES0022759 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022763 POLYSCIENCES0022763 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022783 POLYSCIENCES0022784 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022792 POLYSCIENCES0022793 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022795 POLYSCIENCES0022796 ONLY                                    information




                                                      Page 42 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 44 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022799 POLYSCIENCES0022800 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0022801 POLYSCIENCES0022803 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022804 POLYSCIENCES0022807 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022808 POLYSCIENCES0022811 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022812 POLYSCIENCES0022813 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0022814 POLYSCIENCES0022814 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0022837 POLYSCIENCES0022847 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0022907 POLYSCIENCES0022910 ONLY                                    efforts




                                                      Page 43 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 45 of 185



                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022916 POLYSCIENCES0022916 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022917 POLYSCIENCES0022923 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022924 POLYSCIENCES0022925 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022926 POLYSCIENCES0022932 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   information; Reveals sensitive personnel
POLYSCIENCES0022936 POLYSCIENCES0022936 ONLY                                    records

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0022939 POLYSCIENCES0022940 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0022941 POLYSCIENCES0022942 ONLY                                    or product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0022959 POLYSCIENCES0022959 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023010 POLYSCIENCES0023012 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023013 POLYSCIENCES0023013 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023014 POLYSCIENCES0023014 ONLY                                    product development methods and efforts



                                                      Page 44 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 46 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023018 POLYSCIENCES0023022 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023038 POLYSCIENCES0023039 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023040 POLYSCIENCES0023040 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023041 POLYSCIENCES0023041 ONLY                                    efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023042 POLYSCIENCES0023044 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023051 POLYSCIENCES0023052 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023053 POLYSCIENCES0023053 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023054 POLYSCIENCES0023058 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023063 POLYSCIENCES0023074 ONLY                                    efforts




                                                      Page 45 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 47 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023120 POLYSCIENCES0023120 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023122 POLYSCIENCES0023130 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023131 POLYSCIENCES0023139 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023140 POLYSCIENCES0023145 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023146 POLYSCIENCES0023146 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023147 POLYSCIENCES0023147 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023148 POLYSCIENCES0023162 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023163 POLYSCIENCES0023163 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023243 POLYSCIENCES0023243 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023245 POLYSCIENCES0023245 ONLY                                    information




                                                      Page 46 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 48 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023253 POLYSCIENCES0023255 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023256 POLYSCIENCES0023256 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023257 POLYSCIENCES0023259 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023264 POLYSCIENCES0023264 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023265 POLYSCIENCES0023265 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023266 POLYSCIENCES0023267 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023268 POLYSCIENCES0023268 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023281 POLYSCIENCES0023281 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023282 POLYSCIENCES0023286 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023287 POLYSCIENCES0023287 ONLY                                    information



                                                      Page 47 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 49 of 185



                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023292 POLYSCIENCES0023304 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023308 POLYSCIENCES0023308 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023323 POLYSCIENCES0023324 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023328 POLYSCIENCES0023328 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023330 POLYSCIENCES0023335 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023337 POLYSCIENCES0023342 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023343 POLYSCIENCES0023343 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023344 POLYSCIENCES0023349 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023351 POLYSCIENCES0023353 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023355 POLYSCIENCES0023370 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023372 POLYSCIENCES0023382 ONLY                                    efforts



                                                      Page 48 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 50 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023395 POLYSCIENCES0023395 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023402 POLYSCIENCES0023402 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023403 POLYSCIENCES0023403 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023408 POLYSCIENCES0023408 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023415 POLYSCIENCES0023415 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023416 POLYSCIENCES0023417 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023419 POLYSCIENCES0023429 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023433 POLYSCIENCES0023434 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023436 POLYSCIENCES0023436 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023437 POLYSCIENCES0023438 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023441 POLYSCIENCES0023441 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023445 POLYSCIENCES0023445 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023451 POLYSCIENCES0023451 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023460 POLYSCIENCES0023461 ONLY                                    information




                                                      Page 49 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 51 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023485 POLYSCIENCES0023485 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023486 POLYSCIENCES0023491 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023493 POLYSCIENCES0023494 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023495 POLYSCIENCES0023500 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023504 POLYSCIENCES0023504 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023541 POLYSCIENCES0023541 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023599 POLYSCIENCES0023608 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023609 POLYSCIENCES0023619 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023620 POLYSCIENCES0023621 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023622 POLYSCIENCES0023632 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023633 POLYSCIENCES0023636 ONLY                                    product development methods and efforts



                                                      Page 50 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 52 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023637 POLYSCIENCES0023646 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023647 POLYSCIENCES0023660 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023661 POLYSCIENCES0023671 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023672 POLYSCIENCES0023677 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023678 POLYSCIENCES0023678 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023688 POLYSCIENCES0023688 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023696 POLYSCIENCES0023699 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023706 POLYSCIENCES0023710 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023732 POLYSCIENCES0023733 ONLY                                    information




                                                      Page 51 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 53 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023734 POLYSCIENCES0023736 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023755 POLYSCIENCES0023755 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023769 POLYSCIENCES0023772 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023774 POLYSCIENCES0023778 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023779 POLYSCIENCES0023780 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023781 POLYSCIENCES0023781 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0023783 POLYSCIENCES0023788 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023792 POLYSCIENCES0023796 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023797 POLYSCIENCES0023801 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0023802 POLYSCIENCES0023807 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023809 POLYSCIENCES0023815 ONLY                                    and/or highly sensitive financial information




                                                      Page 52 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 54 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023826 POLYSCIENCES0023826 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023835 POLYSCIENCES0023839 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023874 POLYSCIENCES0023875 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023895 POLYSCIENCES0023896 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023906 POLYSCIENCES0023919 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0023928 POLYSCIENCES0023941 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0023952 POLYSCIENCES0023953 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024008 POLYSCIENCES0024008 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024063 POLYSCIENCES0024065 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024085 POLYSCIENCES0024087 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024100 POLYSCIENCES0024102 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024103 POLYSCIENCES0024105 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024107 POLYSCIENCES0024107 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024108 POLYSCIENCES0024108 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024109 POLYSCIENCES0024109 ONLY                                    information




                                                      Page 53 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 55 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024111 POLYSCIENCES0024112 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024113 POLYSCIENCES0024113 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024115 POLYSCIENCES0024115 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024119 POLYSCIENCES0024122 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024129 POLYSCIENCES0024133 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024140 POLYSCIENCES0024143 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024144 POLYSCIENCES0024154 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024155 POLYSCIENCES0024161 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024169 POLYSCIENCES0024169 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024170 POLYSCIENCES0024171 ONLY                                    information




                                                      Page 54 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 56 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024173 POLYSCIENCES0024174 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024175 POLYSCIENCES0024177 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024184 POLYSCIENCES0024184 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024188 POLYSCIENCES0024193 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024200 POLYSCIENCES0024210 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024211 POLYSCIENCES0024212 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024213 POLYSCIENCES0024215 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024248 POLYSCIENCES0024250 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024251 POLYSCIENCES0024256 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024258 POLYSCIENCES0024258 ONLY                                    product development methods and efforts




                                                      Page 55 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 57 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024288 POLYSCIENCES0024290 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024291 POLYSCIENCES0024293 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024294 POLYSCIENCES0024299 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024304 POLYSCIENCES0024305 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024309 POLYSCIENCES0024314 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024315 POLYSCIENCES0024315 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024316 POLYSCIENCES0024316 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024317 POLYSCIENCES0024322 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024323 POLYSCIENCES0024324 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024325 POLYSCIENCES0024325 ONLY                                    and/or highly sensitive financial information




                                                      Page 56 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 58 of 185



                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024331 POLYSCIENCES0024331 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024332 POLYSCIENCES0024333 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024336 POLYSCIENCES0024336 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024341 POLYSCIENCES0024342 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024343 POLYSCIENCES0024344 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0024362 POLYSCIENCES0024379 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024382 POLYSCIENCES0024383 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024386 POLYSCIENCES0024395 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024396 POLYSCIENCES0024396 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024397 POLYSCIENCES0024399 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024400 POLYSCIENCES0024409 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024410 POLYSCIENCES0024411 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024412 POLYSCIENCES0024413 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024414 POLYSCIENCES0024414 ONLY                                    and/or highly sensitive financial information



                                                      Page 57 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 59 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024415 POLYSCIENCES0024419 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024427 POLYSCIENCES0024436 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024437 POLYSCIENCES0024446 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024450 POLYSCIENCES0024459 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024465 POLYSCIENCES0024466 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024467 POLYSCIENCES0024475 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024476 POLYSCIENCES0024480 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024482 POLYSCIENCES0024482 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024484 POLYSCIENCES0024488 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024491 POLYSCIENCES0024491 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024494 POLYSCIENCES0024494 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024497 POLYSCIENCES0024500 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024501 POLYSCIENCES0024504 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024505 POLYSCIENCES0024507 ONLY                                    and/or highly sensitive financial information




                                                      Page 58 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 60 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0024508 POLYSCIENCES0024508 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024509 POLYSCIENCES0024512 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024514 POLYSCIENCES0024519 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024520 POLYSCIENCES0024522 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024524 POLYSCIENCES0024525 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0024531 POLYSCIENCES0024535 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024536 POLYSCIENCES0024542 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024546 POLYSCIENCES0024546 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024549 POLYSCIENCES0024554 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024559 POLYSCIENCES0024565 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024566 POLYSCIENCES0024568 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024569 POLYSCIENCES0024574 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024586 POLYSCIENCES0024586 ONLY                                    and/or highly sensitive financial information



                                                      Page 59 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 61 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024587 POLYSCIENCES0024587 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024602 POLYSCIENCES0024603 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024610 POLYSCIENCES0024611 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024617 POLYSCIENCES0024618 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0024619 POLYSCIENCES0024627 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0024628 POLYSCIENCES0024638 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0024639 POLYSCIENCES0024649 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0024650 POLYSCIENCES0024651 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024652 POLYSCIENCES0024653 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024659 POLYSCIENCES0024659 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024660 POLYSCIENCES0024660 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024661 POLYSCIENCES0024661 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024662 POLYSCIENCES0024662 ONLY                                    and/or highly sensitive financial information




                                                      Page 60 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 62 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024663 POLYSCIENCES0024663 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024664 POLYSCIENCES0024664 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024665 POLYSCIENCES0024665 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024666 POLYSCIENCES0024666 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024670 POLYSCIENCES0024671 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024675 POLYSCIENCES0024675 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024676 POLYSCIENCES0024676 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024677 POLYSCIENCES0024679 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024680 POLYSCIENCES0024681 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024682 POLYSCIENCES0024682 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024685 POLYSCIENCES0024687 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024749 POLYSCIENCES0024752 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024757 POLYSCIENCES0024759 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024760 POLYSCIENCES0024760 ONLY                                    product development methods and efforts




                                                      Page 61 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 63 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024765 POLYSCIENCES0024769 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024770 POLYSCIENCES0024771 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024774 POLYSCIENCES0024775 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024776 POLYSCIENCES0024786 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024792 POLYSCIENCES0024794 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024802 POLYSCIENCES0024804 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024805 POLYSCIENCES0024809 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0024814 POLYSCIENCES0024822 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0024825 POLYSCIENCES0024829 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024833 POLYSCIENCES0024833 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024834 POLYSCIENCES0024835 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024837 POLYSCIENCES0024838 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024839 POLYSCIENCES0024839 ONLY                                    and/or highly sensitive financial information



                                                      Page 62 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 64 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024846 POLYSCIENCES0024848 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024849 POLYSCIENCES0024850 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024851 POLYSCIENCES0024852 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024853 POLYSCIENCES0024853 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024854 POLYSCIENCES0024855 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024856 POLYSCIENCES0024857 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024858 POLYSCIENCES0024859 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0024860 POLYSCIENCES0024860 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024861 POLYSCIENCES0024866 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024874 POLYSCIENCES0024880 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024884 POLYSCIENCES0024890 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024891 POLYSCIENCES0024891 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024892 POLYSCIENCES0024910 ONLY                                    and/or highly sensitive financial information




                                                      Page 63 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 65 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024912 POLYSCIENCES0024922 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0024933 POLYSCIENCES0024933 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0024943 POLYSCIENCES0024943 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024954 POLYSCIENCES0024955 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024956 POLYSCIENCES0024963 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024967 POLYSCIENCES0024970 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024971 POLYSCIENCES0024978 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0024989 POLYSCIENCES0024989 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0024990 POLYSCIENCES0024992 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0024993 POLYSCIENCES0024995 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0024996 POLYSCIENCES0024997 ONLY                                    or product development methods and efforts



                                                      Page 64 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 66 of 185



                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0024998 POLYSCIENCES0024999 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025003 POLYSCIENCES0025003 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025005 POLYSCIENCES0025005 ONLY                                    or product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025007 POLYSCIENCES0025008 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025009 POLYSCIENCES0025009 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025010 POLYSCIENCES0025010 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025011 POLYSCIENCES0025014 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025016 POLYSCIENCES0025017 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0025020 POLYSCIENCES0025022 ONLY                                    information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025023 POLYSCIENCES0025024 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025025 POLYSCIENCES0025031 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025032 POLYSCIENCES0025032 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025033 POLYSCIENCES0025036 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025049 POLYSCIENCES0025050 ONLY                                    and/or highly sensitive financial information




                                                      Page 65 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 67 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025059 POLYSCIENCES0025059 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025065 POLYSCIENCES0025066 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025083 POLYSCIENCES0025084 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025093 POLYSCIENCES0025093 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025094 POLYSCIENCES0025094 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025098 POLYSCIENCES0025100 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025101 POLYSCIENCES0025101 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0025105 POLYSCIENCES0025106 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0025110 POLYSCIENCES0025110 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025127 POLYSCIENCES0025127 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025128 POLYSCIENCES0025129 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025135 POLYSCIENCES0025138 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025145 POLYSCIENCES0025149 ONLY                                    and/or highly sensitive financial information




                                                      Page 66 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 68 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025155 POLYSCIENCES0025157 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025158 POLYSCIENCES0025160 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025163 POLYSCIENCES0025165 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025167 POLYSCIENCES0025170 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025171 POLYSCIENCES0025172 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025173 POLYSCIENCES0025174 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025184 POLYSCIENCES0025185 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025186 POLYSCIENCES0025188 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025189 POLYSCIENCES0025189 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025190 POLYSCIENCES0025191 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025196 POLYSCIENCES0025202 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025203 POLYSCIENCES0025206 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025207 POLYSCIENCES0025209 ONLY                                    or product development methods and efforts




                                                      Page 67 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 69 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025210 POLYSCIENCES0025212 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025215 POLYSCIENCES0025216 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025221 POLYSCIENCES0025222 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025225 POLYSCIENCES0025225 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025226 POLYSCIENCES0025226 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025227 POLYSCIENCES0025227 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025229 POLYSCIENCES0025234 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025235 POLYSCIENCES0025239 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025240 POLYSCIENCES0025244 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025245 POLYSCIENCES0025249 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025250 POLYSCIENCES0025255 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025256 POLYSCIENCES0025259 ONLY                                    or product development methods and efforts




                                                      Page 68 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 70 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025260 POLYSCIENCES0025262 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025263 POLYSCIENCES0025263 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025264 POLYSCIENCES0025264 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025265 POLYSCIENCES0025269 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025272 POLYSCIENCES0025272 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025273 POLYSCIENCES0025273 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025275 POLYSCIENCES0025276 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025277 POLYSCIENCES0025280 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025283 POLYSCIENCES0025283 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0025285 POLYSCIENCES0025289 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0025290 POLYSCIENCES0025291 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025292 POLYSCIENCES0025296 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025297 POLYSCIENCES0025298 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025299 POLYSCIENCES0025300 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025301 POLYSCIENCES0025301 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025302 POLYSCIENCES0025306 ONLY                                    and/or highly sensitive financial information




                                                      Page 69 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 71 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025308 POLYSCIENCES0025314 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025315 POLYSCIENCES0025316 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025317 POLYSCIENCES0025317 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025318 POLYSCIENCES0025318 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025319 POLYSCIENCES0025321 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025322 POLYSCIENCES0025322 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025323 POLYSCIENCES0025329 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025330 POLYSCIENCES0025330 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025331 POLYSCIENCES0025331 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025332 POLYSCIENCES0025340 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025341 POLYSCIENCES0025343 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025344 POLYSCIENCES0025345 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025349 POLYSCIENCES0025351 ONLY                                    or product development methods and efforts




                                                      Page 70 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 72 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025392 POLYSCIENCES0025392 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025396 POLYSCIENCES0025396 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025397 POLYSCIENCES0025409 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025410 POLYSCIENCES0025410 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025414 POLYSCIENCES0025415 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025417 POLYSCIENCES0025427 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025436 POLYSCIENCES0025436 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025437 POLYSCIENCES0025439 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025443 POLYSCIENCES0025464 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025465 POLYSCIENCES0025466 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0025467 POLYSCIENCES0025468 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025472 POLYSCIENCES0025473 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025483 POLYSCIENCES0025507 ONLY                                    or product development methods and efforts




                                                      Page 71 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 73 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025508 POLYSCIENCES0025509 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025521 POLYSCIENCES0025523 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025524 POLYSCIENCES0025524 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025525 POLYSCIENCES0025525 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025526 POLYSCIENCES0025528 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025529 POLYSCIENCES0025529 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025530 POLYSCIENCES0025530 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025537 POLYSCIENCES0025537 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025540 POLYSCIENCES0025541 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025542 POLYSCIENCES0025543 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025544 POLYSCIENCES0025559 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025565 POLYSCIENCES0025589 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025590 POLYSCIENCES0025591 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025594 POLYSCIENCES0025594 ONLY                                    product development methods and efforts




                                                      Page 72 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 74 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025595 POLYSCIENCES0025597 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025602 POLYSCIENCES0025602 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025603 POLYSCIENCES0025604 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0025610 POLYSCIENCES0025617 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025619 POLYSCIENCES0025620 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025622 POLYSCIENCES0025622 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025628 POLYSCIENCES0025644 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025645 POLYSCIENCES0025663 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025666 POLYSCIENCES0025671 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0025675 POLYSCIENCES0025686 ONLY                                    efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0025687 POLYSCIENCES0025699 ONLY                                    efforts




                                                      Page 73 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 75 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0025700 POLYSCIENCES0025702 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025705 POLYSCIENCES0025707 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025708 POLYSCIENCES0025708 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025709 POLYSCIENCES0025710 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0025711 POLYSCIENCES0025712 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0025713 POLYSCIENCES0025715 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025739 POLYSCIENCES0025739 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0025741 POLYSCIENCES0025749 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025764 POLYSCIENCES0025765 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025771 POLYSCIENCES0025771 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025772 POLYSCIENCES0025774 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025775 POLYSCIENCES0025775 ONLY                                    and/or highly sensitive financial information




                                                      Page 74 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 76 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025776 POLYSCIENCES0025776 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025777 POLYSCIENCES0025777 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025778 POLYSCIENCES0025778 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025779 POLYSCIENCES0025779 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025803 POLYSCIENCES0025804 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025806 POLYSCIENCES0025808 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025809 POLYSCIENCES0025813 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0025826 POLYSCIENCES0025828 ONLY                                    policies
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0025830 POLYSCIENCES0025830 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025835 POLYSCIENCES0025835 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0025859 POLYSCIENCES0025859 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0025861 POLYSCIENCES0025861 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0025863 POLYSCIENCES0025863 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0025865 POLYSCIENCES0025866 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0025867 POLYSCIENCES0025868 ONLY                                    policies




                                                      Page 75 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 77 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025873 POLYSCIENCES0025885 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025886 POLYSCIENCES0025887 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025888 POLYSCIENCES0025889 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025893 POLYSCIENCES0025905 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025906 POLYSCIENCES0025906 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0025914 POLYSCIENCES0025915 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025916 POLYSCIENCES0025917 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0025918 POLYSCIENCES0025919 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0025920 POLYSCIENCES0025920 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025921 POLYSCIENCES0025921 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025922 POLYSCIENCES0025923 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025929 POLYSCIENCES0025929 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025930 POLYSCIENCES0025930 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025932 POLYSCIENCES0025932 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025933 POLYSCIENCES0025938 ONLY                                    and/or highly sensitive financial information



                                                      Page 76 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 78 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025955 POLYSCIENCES0025955 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025956 POLYSCIENCES0025969 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0025970 POLYSCIENCES0025975 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025976 POLYSCIENCES0025977 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025978 POLYSCIENCES0025979 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025981 POLYSCIENCES0025984 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025985 POLYSCIENCES0025987 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025988 POLYSCIENCES0025988 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0025989 POLYSCIENCES0025989 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0025994 POLYSCIENCES0025996 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026008 POLYSCIENCES0026009 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026010 POLYSCIENCES0026010 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026011 POLYSCIENCES0026011 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026012 POLYSCIENCES0026013 ONLY                                    and/or highly sensitive financial information




                                                      Page 77 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 79 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026017 POLYSCIENCES0026017 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026018 POLYSCIENCES0026020 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026021 POLYSCIENCES0026022 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026024 POLYSCIENCES0026026 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026027 POLYSCIENCES0026029 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026030 POLYSCIENCES0026034 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026035 POLYSCIENCES0026037 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026038 POLYSCIENCES0026038 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026039 POLYSCIENCES0026039 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026040 POLYSCIENCES0026041 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026042 POLYSCIENCES0026042 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026043 POLYSCIENCES0026046 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026047 POLYSCIENCES0026048 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026049 POLYSCIENCES0026049 ONLY                                    and/or highly sensitive financial information




                                                      Page 78 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 80 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026063 POLYSCIENCES0026065 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026066 POLYSCIENCES0026066 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026067 POLYSCIENCES0026067 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026076 POLYSCIENCES0026079 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026094 POLYSCIENCES0026094 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026095 POLYSCIENCES0026095 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026096 POLYSCIENCES0026098 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026099 POLYSCIENCES0026102 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026107 POLYSCIENCES0026108 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026109 POLYSCIENCES0026109 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026110 POLYSCIENCES0026112 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026118 POLYSCIENCES0026118 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026119 POLYSCIENCES0026120 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0026122 POLYSCIENCES0026124 ONLY                                    efforts




                                                      Page 79 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 81 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026125 POLYSCIENCES0026127 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026128 POLYSCIENCES0026128 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026138 POLYSCIENCES0026138 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026139 POLYSCIENCES0026139 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0026148 POLYSCIENCES0026151 ONLY                                    efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026152 POLYSCIENCES0026152 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026153 POLYSCIENCES0026153 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026154 POLYSCIENCES0026154 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026155 POLYSCIENCES0026155 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026156 POLYSCIENCES0026156 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026157 POLYSCIENCES0026157 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026158 POLYSCIENCES0026158 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026171 POLYSCIENCES0026186 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026187 POLYSCIENCES0026188 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026194 POLYSCIENCES0026195 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026196 POLYSCIENCES0026196 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026197 POLYSCIENCES0026197 ONLY                                    and/or highly sensitive financial information




                                                      Page 80 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 82 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026198 POLYSCIENCES0026198 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026199 POLYSCIENCES0026199 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026200 POLYSCIENCES0026214 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026215 POLYSCIENCES0026223 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0026224 POLYSCIENCES0026224 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026225 POLYSCIENCES0026240 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026241 POLYSCIENCES0026241 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026242 POLYSCIENCES0026243 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026244 POLYSCIENCES0026245 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026246 POLYSCIENCES0026246 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026248 POLYSCIENCES0026250 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026251 POLYSCIENCES0026252 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026253 POLYSCIENCES0026254 ONLY                                    product development methods and efforts




                                                      Page 81 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 83 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0026255 POLYSCIENCES0026256 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026263 POLYSCIENCES0026264 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026265 POLYSCIENCES0026266 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026267 POLYSCIENCES0026267 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026268 POLYSCIENCES0026268 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026269 POLYSCIENCES0026269 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026270 POLYSCIENCES0026270 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026275 POLYSCIENCES0026275 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026276 POLYSCIENCES0026277 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026278 POLYSCIENCES0026278 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026279 POLYSCIENCES0026281 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026282 POLYSCIENCES0026290 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026291 POLYSCIENCES0026291 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026292 POLYSCIENCES0026292 ONLY                                    and/or highly sensitive financial information




                                                      Page 82 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 84 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0026293 POLYSCIENCES0026297 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026298 POLYSCIENCES0026298 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026304 POLYSCIENCES0026305 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026343 POLYSCIENCES0026344 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026345 POLYSCIENCES0026346 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026347 POLYSCIENCES0026348 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026349 POLYSCIENCES0026353 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0026354 POLYSCIENCES0026365 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026366 POLYSCIENCES0026372 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026373 POLYSCIENCES0026388 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026394 POLYSCIENCES0026395 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026396 POLYSCIENCES0026396 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0026397 POLYSCIENCES0026400 ONLY                                    efforts



                                                      Page 83 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 85 of 185



                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0026401 POLYSCIENCES0026405 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026410 POLYSCIENCES0026412 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026413 POLYSCIENCES0026429 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026430 POLYSCIENCES0026430 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026431 POLYSCIENCES0026431 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026432 POLYSCIENCES0026433 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026457 POLYSCIENCES0026459 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026460 POLYSCIENCES0026464 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026465 POLYSCIENCES0026467 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026468 POLYSCIENCES0026468 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026469 POLYSCIENCES0026469 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026473 POLYSCIENCES0026475 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026476 POLYSCIENCES0026476 ONLY                                    policies




                                                      Page 84 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 86 of 185



                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026477 POLYSCIENCES0026481 ONLY                                    policies

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0026482 POLYSCIENCES0026485 ONLY                                    or product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026486 POLYSCIENCES0026487 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026729 POLYSCIENCES0026733 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0026734 POLYSCIENCES0026734 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0026735 POLYSCIENCES0026736 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0026737 POLYSCIENCES0026738 ONLY                                    or product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0026739 POLYSCIENCES0026741 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026742 POLYSCIENCES0026742 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026751 POLYSCIENCES0026755 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026756 POLYSCIENCES0026757 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026758 POLYSCIENCES0026758 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026769 POLYSCIENCES0026770 ONLY                                    and/or highly sensitive financial information




                                                      Page 85 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 87 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026784 POLYSCIENCES0026784 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026786 POLYSCIENCES0026786 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026789 POLYSCIENCES0026790 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026791 POLYSCIENCES0026792 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026793 POLYSCIENCES0026793 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026794 POLYSCIENCES0026795 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026797 POLYSCIENCES0026797 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026798 POLYSCIENCES0026803 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026804 POLYSCIENCES0026804 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026805 POLYSCIENCES0026806 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026807 POLYSCIENCES0026808 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026809 POLYSCIENCES0026810 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026813 POLYSCIENCES0026814 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026815 POLYSCIENCES0026815 ONLY                                    and/or highly sensitive financial information




                                                      Page 86 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 88 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0026816 POLYSCIENCES0026817 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026818 POLYSCIENCES0026818 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026819 POLYSCIENCES0026820 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026821 POLYSCIENCES0026822 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026823 POLYSCIENCES0026823 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026824 POLYSCIENCES0026824 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026825 POLYSCIENCES0026826 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026827 POLYSCIENCES0026827 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026828 POLYSCIENCES0026828 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026831 POLYSCIENCES0026832 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0026833 POLYSCIENCES0026840 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026842 POLYSCIENCES0026842 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0026844 POLYSCIENCES0026844 ONLY                                    policies

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0026846 POLYSCIENCES0026852 ONLY                                    or product development methods and efforts



                                                      Page 87 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 89 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026854 POLYSCIENCES0026854 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026857 POLYSCIENCES0026857 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026859 POLYSCIENCES0026859 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026861 POLYSCIENCES0026862 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026863 POLYSCIENCES0026864 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026869 POLYSCIENCES0026871 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026872 POLYSCIENCES0026874 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026883 POLYSCIENCES0026883 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026889 POLYSCIENCES0026891 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026892 POLYSCIENCES0026895 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026896 POLYSCIENCES0026896 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026899 POLYSCIENCES0026899 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0026900 POLYSCIENCES0026903 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026931 POLYSCIENCES0026932 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026933 POLYSCIENCES0026933 ONLY                                    and/or highly sensitive financial information




                                                      Page 88 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 90 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026934 POLYSCIENCES0026935 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026936 POLYSCIENCES0026937 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026938 POLYSCIENCES0026941 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026942 POLYSCIENCES0026943 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026944 POLYSCIENCES0026945 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026946 POLYSCIENCES0026946 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026947 POLYSCIENCES0026959 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026960 POLYSCIENCES0026972 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026973 POLYSCIENCES0026975 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026977 POLYSCIENCES0026978 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026979 POLYSCIENCES0026980 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026981 POLYSCIENCES0026982 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026983 POLYSCIENCES0026983 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026984 POLYSCIENCES0026984 ONLY                                    and/or highly sensitive financial information




                                                      Page 89 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 91 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026985 POLYSCIENCES0026986 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026987 POLYSCIENCES0026988 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026989 POLYSCIENCES0026989 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026990 POLYSCIENCES0026992 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026993 POLYSCIENCES0026995 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0026999 POLYSCIENCES0027007 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027008 POLYSCIENCES0027017 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027018 POLYSCIENCES0027023 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027024 POLYSCIENCES0027024 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027025 POLYSCIENCES0027025 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027026 POLYSCIENCES0027029 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027030 POLYSCIENCES0027032 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027033 POLYSCIENCES0027033 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027034 POLYSCIENCES0027034 ONLY                                    and/or highly sensitive financial information




                                                      Page 90 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 92 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027035 POLYSCIENCES0027035 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027036 POLYSCIENCES0027036 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027037 POLYSCIENCES0027037 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027038 POLYSCIENCES0027050 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027051 POLYSCIENCES0027064 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027087 POLYSCIENCES0027087 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027088 POLYSCIENCES0027090 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027091 POLYSCIENCES0027091 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027092 POLYSCIENCES0027095 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027096 POLYSCIENCES0027098 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027099 POLYSCIENCES0027099 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027104 POLYSCIENCES0027110 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027111 POLYSCIENCES0027111 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027112 POLYSCIENCES0027113 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027114 POLYSCIENCES0027114 ONLY                                    and/or highly sensitive financial information




                                                      Page 91 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 93 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027115 POLYSCIENCES0027120 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027121 POLYSCIENCES0027121 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027122 POLYSCIENCES0027122 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027123 POLYSCIENCES0027124 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027127 POLYSCIENCES0027129 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027130 POLYSCIENCES0027135 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027136 POLYSCIENCES0027136 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027140 POLYSCIENCES0027146 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027147 POLYSCIENCES0027147 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027148 POLYSCIENCES0027148 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027149 POLYSCIENCES0027149 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027152 POLYSCIENCES0027152 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027158 POLYSCIENCES0027159 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027160 POLYSCIENCES0027160 ONLY                                    and/or highly sensitive financial information




                                                      Page 92 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 94 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027161 POLYSCIENCES0027161 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027162 POLYSCIENCES0027162 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0027163 POLYSCIENCES0027163 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027164 POLYSCIENCES0027164 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027165 POLYSCIENCES0027185 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027187 POLYSCIENCES0027188 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027190 POLYSCIENCES0027191 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027193 POLYSCIENCES0027193 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027194 POLYSCIENCES0027194 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027195 POLYSCIENCES0027195 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027196 POLYSCIENCES0027197 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027207 POLYSCIENCES0027208 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027209 POLYSCIENCES0027210 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027211 POLYSCIENCES0027213 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027214 POLYSCIENCES0027216 ONLY                                    and/or highly sensitive financial information



                                                      Page 93 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 95 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027217 POLYSCIENCES0027217 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027218 POLYSCIENCES0027220 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027227 POLYSCIENCES0027227 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027228 POLYSCIENCES0027229 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027230 POLYSCIENCES0027230 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027231 POLYSCIENCES0027242 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027243 POLYSCIENCES0027243 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027244 POLYSCIENCES0027245 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027246 POLYSCIENCES0027260 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027261 POLYSCIENCES0027261 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027262 POLYSCIENCES0027263 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027264 POLYSCIENCES0027286 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0027287 POLYSCIENCES0027295 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027296 POLYSCIENCES0027297 ONLY                                    and/or highly sensitive financial information




                                                      Page 94 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 96 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027298 POLYSCIENCES0027299 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027333 POLYSCIENCES0027333 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027334 POLYSCIENCES0027334 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027335 POLYSCIENCES0027341 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0027342 POLYSCIENCES0027343 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027344 POLYSCIENCES0027345 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027349 POLYSCIENCES0027349 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027350 POLYSCIENCES0027352 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027353 POLYSCIENCES0027355 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027356 POLYSCIENCES0027357 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027358 POLYSCIENCES0027358 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027359 POLYSCIENCES0027361 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027362 POLYSCIENCES0027362 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027363 POLYSCIENCES0027363 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027364 POLYSCIENCES0027365 ONLY                                    and/or highly sensitive financial information



                                                      Page 95 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 97 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027366 POLYSCIENCES0027367 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027371 POLYSCIENCES0027371 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027372 POLYSCIENCES0027373 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027374 POLYSCIENCES0027374 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027375 POLYSCIENCES0027375 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027382 POLYSCIENCES0027382 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027383 POLYSCIENCES0027387 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0027392 POLYSCIENCES0027393 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027398 POLYSCIENCES0027403 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027404 POLYSCIENCES0027404 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027406 POLYSCIENCES0027407 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027408 POLYSCIENCES0027408 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027409 POLYSCIENCES0027409 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027410 POLYSCIENCES0027412 ONLY                                    and/or highly sensitive financial information




                                                      Page 96 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 98 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027413 POLYSCIENCES0027414 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027417 POLYSCIENCES0027417 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027418 POLYSCIENCES0027421 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027422 POLYSCIENCES0027422 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027423 POLYSCIENCES0027423 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027424 POLYSCIENCES0027424 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027425 POLYSCIENCES0027425 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027426 POLYSCIENCES0027427 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027428 POLYSCIENCES0027428 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027429 POLYSCIENCES0027431 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027432 POLYSCIENCES0027436 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027437 POLYSCIENCES0027437 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027448 POLYSCIENCES0027449 ONLY                                    and/or highly sensitive financial information




                                                      Page 97 of 184
           Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 99 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027450 POLYSCIENCES0027450 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027456 POLYSCIENCES0027461 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027463 POLYSCIENCES0027463 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027464 POLYSCIENCES0027467 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027468 POLYSCIENCES0027468 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027494 POLYSCIENCES0027494 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027497 POLYSCIENCES0027498 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027499 POLYSCIENCES0027500 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027501 POLYSCIENCES0027502 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027503 POLYSCIENCES0027504 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027505 POLYSCIENCES0027505 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027510 POLYSCIENCES0027511 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027512 POLYSCIENCES0027512 ONLY                                    and/or highly sensitive financial information




                                                      Page 98 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 100 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027513 POLYSCIENCES0027514 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027517 POLYSCIENCES0027518 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027519 POLYSCIENCES0027519 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027520 POLYSCIENCES0027520 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027521 POLYSCIENCES0027522 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027523 POLYSCIENCES0027523 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027524 POLYSCIENCES0027524 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027525 POLYSCIENCES0027526 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027528 POLYSCIENCES0027530 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027542 POLYSCIENCES0027545 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027546 POLYSCIENCES0027550 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027551 POLYSCIENCES0027551 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027552 POLYSCIENCES0027552 ONLY                                    and/or highly sensitive financial information




                                                      Page 99 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 101 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027553 POLYSCIENCES0027553 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027554 POLYSCIENCES0027554 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027555 POLYSCIENCES0027558 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027559 POLYSCIENCES0027561 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027635 POLYSCIENCES0027637 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027644 POLYSCIENCES0027644 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027645 POLYSCIENCES0027645 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027646 POLYSCIENCES0027651 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027654 POLYSCIENCES0027657 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027658 POLYSCIENCES0027659 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027660 POLYSCIENCES0027660 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027661 POLYSCIENCES0027661 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027662 POLYSCIENCES0027663 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0027667 POLYSCIENCES0027668 ONLY                                    efforts



                                                     Page 100 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 102 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027669 POLYSCIENCES0027672 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027674 POLYSCIENCES0027674 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027675 POLYSCIENCES0027675 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027676 POLYSCIENCES0027676 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027677 POLYSCIENCES0027680 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027681 POLYSCIENCES0027684 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027685 POLYSCIENCES0027686 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027696 POLYSCIENCES0027703 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027704 POLYSCIENCES0027706 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027707 POLYSCIENCES0027710 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0027711 POLYSCIENCES0027711 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027743 POLYSCIENCES0027743 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027766 POLYSCIENCES0027767 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027768 POLYSCIENCES0027768 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027769 POLYSCIENCES0027769 ONLY                                    and/or highly sensitive financial information



                                                     Page 101 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 103 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027770 POLYSCIENCES0027770 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027771 POLYSCIENCES0027773 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027774 POLYSCIENCES0027774 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027775 POLYSCIENCES0027775 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027780 POLYSCIENCES0027787 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027788 POLYSCIENCES0027797 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027798 POLYSCIENCES0027804 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027805 POLYSCIENCES0027805 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027806 POLYSCIENCES0027806 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0027807 POLYSCIENCES0027812 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0027813 POLYSCIENCES0027813 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027814 POLYSCIENCES0027814 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0027815 POLYSCIENCES0027815 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027818 POLYSCIENCES0027819 ONLY                                    and/or highly sensitive financial information




                                                     Page 102 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 104 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027832 POLYSCIENCES0027833 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027845 POLYSCIENCES0027847 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027848 POLYSCIENCES0027850 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027854 POLYSCIENCES0027855 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027856 POLYSCIENCES0027857 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027868 POLYSCIENCES0027873 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0027874 POLYSCIENCES0027880 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0027881 POLYSCIENCES0027884 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0027885 POLYSCIENCES0027890 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0027891 POLYSCIENCES0027891 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0027892 POLYSCIENCES0027892 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0027893 POLYSCIENCES0027893 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027894 POLYSCIENCES0027896 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027897 POLYSCIENCES0027897 ONLY                                    and/or highly sensitive financial information



                                                     Page 103 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 105 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027906 POLYSCIENCES0027909 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027917 POLYSCIENCES0027917 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027933 POLYSCIENCES0027940 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0027944 POLYSCIENCES0027952 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027955 POLYSCIENCES0027962 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027967 POLYSCIENCES0027967 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027968 POLYSCIENCES0027969 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027970 POLYSCIENCES0027971 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0027972 POLYSCIENCES0027979 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0027980 POLYSCIENCES0027980 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027986 POLYSCIENCES0027989 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0027990 POLYSCIENCES0027993 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0028027 POLYSCIENCES0028028 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028029 POLYSCIENCES0028033 ONLY                                    and/or highly sensitive financial information




                                                     Page 104 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 106 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028034 POLYSCIENCES0028034 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0028037 POLYSCIENCES0028037 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0028039 POLYSCIENCES0028039 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028041 POLYSCIENCES0028041 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028042 POLYSCIENCES0028042 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028043 POLYSCIENCES0028043 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028044 POLYSCIENCES0028044 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028045 POLYSCIENCES0028045 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028046 POLYSCIENCES0028046 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028047 POLYSCIENCES0028047 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028048 POLYSCIENCES0028048 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028049 POLYSCIENCES0028049 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028050 POLYSCIENCES0028050 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028051 POLYSCIENCES0028051 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028052 POLYSCIENCES0028052 ONLY                                    and/or highly sensitive financial information




                                                     Page 105 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 107 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028053 POLYSCIENCES0028053 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028054 POLYSCIENCES0028055 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028056 POLYSCIENCES0028056 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028057 POLYSCIENCES0028059 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028067 POLYSCIENCES0028069 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028070 POLYSCIENCES0028070 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028071 POLYSCIENCES0028071 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028082 POLYSCIENCES0028085 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0028089 POLYSCIENCES0028091 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028101 POLYSCIENCES0028103 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028104 POLYSCIENCES0028105 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0028118 POLYSCIENCES0028119 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028123 POLYSCIENCES0028123 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028124 POLYSCIENCES0028124 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028127 POLYSCIENCES0028130 ONLY                                    and/or highly sensitive financial information



                                                     Page 106 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 108 of 185



                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0028131 POLYSCIENCES0028131 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0028132 POLYSCIENCES0028138 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028140 POLYSCIENCES0028146 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028147 POLYSCIENCES0028150 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028157 POLYSCIENCES0028158 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028174 POLYSCIENCES0028176 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0028197 POLYSCIENCES0028198 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0028205 POLYSCIENCES0028205 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0028206 POLYSCIENCES0028209 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0028216 POLYSCIENCES0028216 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028218 POLYSCIENCES0028222 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028230 POLYSCIENCES0028230 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028231 POLYSCIENCES0028231 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0028232 POLYSCIENCES0028234 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0028235 POLYSCIENCES0028235 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0028237 POLYSCIENCES0028238 ONLY                                    information



                                                     Page 107 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 109 of 185



                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0028240 POLYSCIENCES0028242 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028244 POLYSCIENCES0028244 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028245 POLYSCIENCES0028245 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028251 POLYSCIENCES0028253 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028255 POLYSCIENCES0028255 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028257 POLYSCIENCES0028262 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028263 POLYSCIENCES0028263 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0028264 POLYSCIENCES0028265 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0028266 POLYSCIENCES0028284 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0028285 POLYSCIENCES0028302 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0028303 POLYSCIENCES0028324 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0028325 POLYSCIENCES0028325 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028332 POLYSCIENCES0028334 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028335 POLYSCIENCES0028336 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028337 POLYSCIENCES0028337 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028355 POLYSCIENCES0028355 ONLY                                    and/or highly sensitive financial information




                                                     Page 108 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 110 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028356 POLYSCIENCES0028356 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028357 POLYSCIENCES0028365 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028366 POLYSCIENCES0028366 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028367 POLYSCIENCES0028367 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028368 POLYSCIENCES0028369 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028370 POLYSCIENCES0028370 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028371 POLYSCIENCES0028371 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028372 POLYSCIENCES0028372 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028373 POLYSCIENCES0028373 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028384 POLYSCIENCES0028388 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028394 POLYSCIENCES0028395 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028396 POLYSCIENCES0028396 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028402 POLYSCIENCES0028405 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028406 POLYSCIENCES0028406 ONLY                                    and/or highly sensitive financial information




                                                     Page 109 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 111 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028407 POLYSCIENCES0028407 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028408 POLYSCIENCES0028408 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028409 POLYSCIENCES0028409 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0028424 POLYSCIENCES0028430 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0028431 POLYSCIENCES0028436 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0028439 POLYSCIENCES0028440 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028441 POLYSCIENCES0028445 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028446 POLYSCIENCES0028447 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028448 POLYSCIENCES0028451 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028452 POLYSCIENCES0028455 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0028468 POLYSCIENCES0028468 ONLY                                    information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0028514 POLYSCIENCES0028517 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028523 POLYSCIENCES0028523 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0028551 POLYSCIENCES0028554 ONLY                                    or product development methods and efforts



                                                     Page 110 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 112 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0028562 POLYSCIENCES0028566 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0028573 POLYSCIENCES0028575 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0028585 POLYSCIENCES0028589 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028601 POLYSCIENCES0028602 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028605 POLYSCIENCES0028607 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028608 POLYSCIENCES0028611 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028635 POLYSCIENCES0028639 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028640 POLYSCIENCES0028644 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028645 POLYSCIENCES0028649 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028650 POLYSCIENCES0028655 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028656 POLYSCIENCES0028663 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0028687 POLYSCIENCES0028691 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0028719 POLYSCIENCES0028721 ONLY                                    product development methods and efforts




                                                     Page 111 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 113 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028724 POLYSCIENCES0028724 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                                                                issues and/or highly sensitive financial
                                                                                information; Reveals business plans, marketing
                                                                                strategies, and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0028763 POLYSCIENCES0028765 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028960 POLYSCIENCES0028960 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0028962 POLYSCIENCES0028963 ONLY                                    efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0028968 POLYSCIENCES0028980 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0028984 POLYSCIENCES0028985 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0028995 POLYSCIENCES0029004 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0029013 POLYSCIENCES0029035 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0029084 POLYSCIENCES0029094 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0029096 POLYSCIENCES0029118 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029172 POLYSCIENCES0029172 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029174 POLYSCIENCES0029174 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0029182 POLYSCIENCES0029187 ONLY                                    product development methods and efforts



                                                     Page 112 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 114 of 185



                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0029204 POLYSCIENCES0029226 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0029241 POLYSCIENCES0029452 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0029456 POLYSCIENCES0029480 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0029495 POLYSCIENCES0029505 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029517 POLYSCIENCES0029517 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029518 POLYSCIENCES0029526 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029532 POLYSCIENCES0029532 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029534 POLYSCIENCES0029535 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029536 POLYSCIENCES0029536 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029537 POLYSCIENCES0029538 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029539 POLYSCIENCES0029544 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029545 POLYSCIENCES0029545 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029546 POLYSCIENCES0029546 ONLY                                    and/or highly sensitive financial information




                                                     Page 113 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 115 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029550 POLYSCIENCES0029550 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029567 POLYSCIENCES0029573 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029583 POLYSCIENCES0029590 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029595 POLYSCIENCES0029603 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029604 POLYSCIENCES0029612 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029613 POLYSCIENCES0029622 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029623 POLYSCIENCES0029624 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029625 POLYSCIENCES0029626 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029630 POLYSCIENCES0029634 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029637 POLYSCIENCES0029638 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029640 POLYSCIENCES0029640 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029641 POLYSCIENCES0029641 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029642 POLYSCIENCES0029643 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029644 POLYSCIENCES0029645 ONLY                                    and/or highly sensitive financial information




                                                     Page 114 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 116 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029646 POLYSCIENCES0029647 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0029648 POLYSCIENCES0029653 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029654 POLYSCIENCES0029660 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029662 POLYSCIENCES0029666 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029671 POLYSCIENCES0029672 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029673 POLYSCIENCES0029678 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0029681 POLYSCIENCES0029704 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0029705 POLYSCIENCES0029705 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029708 POLYSCIENCES0029714 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029717 POLYSCIENCES0029719 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029720 POLYSCIENCES0029722 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029723 POLYSCIENCES0029726 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029729 POLYSCIENCES0029730 ONLY                                    and/or highly sensitive financial information




                                                     Page 115 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 117 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029731 POLYSCIENCES0029733 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029734 POLYSCIENCES0029735 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029740 POLYSCIENCES0029743 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0029744 POLYSCIENCES0029748 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0029749 POLYSCIENCES0029757 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029769 POLYSCIENCES0029770 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029771 POLYSCIENCES0029775 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029777 POLYSCIENCES0029780 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029781 POLYSCIENCES0029784 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0029785 POLYSCIENCES0029785 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0029787 POLYSCIENCES0029787 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0029788 POLYSCIENCES0029788 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0029789 POLYSCIENCES0029798 ONLY                                    product development methods and efforts




                                                     Page 116 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 118 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029804 POLYSCIENCES0029808 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029809 POLYSCIENCES0029813 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029814 POLYSCIENCES0029819 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029822 POLYSCIENCES0029827 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029828 POLYSCIENCES0029834 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029839 POLYSCIENCES0029840 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029841 POLYSCIENCES0029846 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029873 POLYSCIENCES0029883 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0029885 POLYSCIENCES0029896 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029897 POLYSCIENCES0029903 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0029904 POLYSCIENCES0029904 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029905 POLYSCIENCES0029915 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029923 POLYSCIENCES0029930 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029931 POLYSCIENCES0029938 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029941 POLYSCIENCES0029952 ONLY                                    and/or highly sensitive financial information




                                                     Page 117 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 119 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0029953 POLYSCIENCES0029960 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0029995 POLYSCIENCES0030018 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030019 POLYSCIENCES0030026 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030027 POLYSCIENCES0030033 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030048 POLYSCIENCES0030049 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030050 POLYSCIENCES0030051 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030057 POLYSCIENCES0030059 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030060 POLYSCIENCES0030061 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030064 POLYSCIENCES0030064 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030065 POLYSCIENCES0030065 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030067 POLYSCIENCES0030067 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030069 POLYSCIENCES0030070 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030071 POLYSCIENCES0030072 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030073 POLYSCIENCES0030074 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030075 POLYSCIENCES0030077 ONLY                                    product development methods and efforts



                                                     Page 118 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 120 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030079 POLYSCIENCES0030081 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0030082 POLYSCIENCES0030105 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030106 POLYSCIENCES0030107 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030108 POLYSCIENCES0030108 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030109 POLYSCIENCES0030110 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030111 POLYSCIENCES0030114 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030115 POLYSCIENCES0030115 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030117 POLYSCIENCES0030125 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030126 POLYSCIENCES0030126 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030127 POLYSCIENCES0030129 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030130 POLYSCIENCES0030132 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0030133 POLYSCIENCES0030133 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030136 POLYSCIENCES0030139 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030140 POLYSCIENCES0030141 ONLY                                    and/or highly sensitive financial information




                                                     Page 119 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 121 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0030160 POLYSCIENCES0030162 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030163 POLYSCIENCES0030166 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030168 POLYSCIENCES0030168 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030174 POLYSCIENCES0030174 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030175 POLYSCIENCES0030175 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030179 POLYSCIENCES0030180 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030187 POLYSCIENCES0030189 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030190 POLYSCIENCES0030193 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030194 POLYSCIENCES0030198 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030199 POLYSCIENCES0030200 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030204 POLYSCIENCES0030206 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030207 POLYSCIENCES0030210 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0030215 POLYSCIENCES0030217 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030218 POLYSCIENCES0030222 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030223 POLYSCIENCES0030227 ONLY                                    and/or highly sensitive financial information



                                                     Page 120 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 122 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030231 POLYSCIENCES0030238 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030258 POLYSCIENCES0030260 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030263 POLYSCIENCES0030265 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030266 POLYSCIENCES0030269 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030270 POLYSCIENCES0030271 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030272 POLYSCIENCES0030273 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030274 POLYSCIENCES0030275 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030276 POLYSCIENCES0030287 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030288 POLYSCIENCES0030302 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030303 POLYSCIENCES0030303 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0030304 POLYSCIENCES0030306 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030307 POLYSCIENCES0030307 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030308 POLYSCIENCES0030313 ONLY                                    and/or highly sensitive financial information




                                                     Page 121 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 123 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030314 POLYSCIENCES0030321 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030323 POLYSCIENCES0030325 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030326 POLYSCIENCES0030336 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030348 POLYSCIENCES0030348 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030349 POLYSCIENCES0030359 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030360 POLYSCIENCES0030362 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030363 POLYSCIENCES0030366 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030367 POLYSCIENCES0030367 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0030368 POLYSCIENCES0030370 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030371 POLYSCIENCES0030371 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030373 POLYSCIENCES0030376 ONLY                                    and/or highly sensitive financial information




                                                     Page 122 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 124 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030377 POLYSCIENCES0030381 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030385 POLYSCIENCES0030388 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0030390 POLYSCIENCES0030409 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030412 POLYSCIENCES0030414 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030415 POLYSCIENCES0030418 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030424 POLYSCIENCES0030425 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030426 POLYSCIENCES0030427 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030430 POLYSCIENCES0030432 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030435 POLYSCIENCES0030437 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0030438 POLYSCIENCES0030438 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030444 POLYSCIENCES0030450 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030451 POLYSCIENCES0030451 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030507 POLYSCIENCES0030507 ONLY                                    and/or highly sensitive financial information




                                                     Page 123 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 125 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0030509 POLYSCIENCES0030535 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0030536 POLYSCIENCES0030539 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0030542 POLYSCIENCES0030568 ONLY                                    efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030608 POLYSCIENCES0030619 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030622 POLYSCIENCES0030623 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030624 POLYSCIENCES0030624 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0030626 POLYSCIENCES0030630 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030634 POLYSCIENCES0030637 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030638 POLYSCIENCES0030642 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030644 POLYSCIENCES0030644 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030646 POLYSCIENCES0030646 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030647 POLYSCIENCES0030649 ONLY                                    and/or highly sensitive financial information



                                                     Page 124 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 126 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030650 POLYSCIENCES0030656 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030657 POLYSCIENCES0030657 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030658 POLYSCIENCES0030659 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030663 POLYSCIENCES0030666 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030667 POLYSCIENCES0030669 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0030671 POLYSCIENCES0030694 ONLY                                    efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0030696 POLYSCIENCES0030706 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030708 POLYSCIENCES0030708 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030710 POLYSCIENCES0030710 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030711 POLYSCIENCES0030714 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030715 POLYSCIENCES0030718 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030719 POLYSCIENCES0030720 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030721 POLYSCIENCES0030722 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030725 POLYSCIENCES0030729 ONLY                                    and/or highly sensitive financial information




                                                     Page 125 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 127 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030730 POLYSCIENCES0030730 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030731 POLYSCIENCES0030734 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030735 POLYSCIENCES0030737 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030742 POLYSCIENCES0030745 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030746 POLYSCIENCES0030748 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030749 POLYSCIENCES0030752 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030753 POLYSCIENCES0030756 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030757 POLYSCIENCES0030758 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030768 POLYSCIENCES0030770 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030771 POLYSCIENCES0030774 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030795 POLYSCIENCES0030795 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030796 POLYSCIENCES0030801 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030802 POLYSCIENCES0030802 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030803 POLYSCIENCES0030803 ONLY                                    and/or highly sensitive financial information




                                                     Page 126 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 128 of 185



                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030804 POLYSCIENCES0030804 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030806 POLYSCIENCES0030810 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030811 POLYSCIENCES0030811 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030812 POLYSCIENCES0030812 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030813 POLYSCIENCES0030817 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030822 POLYSCIENCES0030825 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0030827 POLYSCIENCES0030827 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0030828 POLYSCIENCES0030829 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0030830 POLYSCIENCES0030836 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030837 POLYSCIENCES0030841 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030842 POLYSCIENCES0030846 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030847 POLYSCIENCES0030851 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030852 POLYSCIENCES0030857 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030858 POLYSCIENCES0030863 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030864 POLYSCIENCES0030864 ONLY                                    product development methods and efforts




                                                     Page 127 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 129 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030865 POLYSCIENCES0030871 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030872 POLYSCIENCES0030873 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030874 POLYSCIENCES0030875 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030876 POLYSCIENCES0030876 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030877 POLYSCIENCES0030877 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030878 POLYSCIENCES0030879 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030882 POLYSCIENCES0030888 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030889 POLYSCIENCES0030889 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030890 POLYSCIENCES0030890 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030891 POLYSCIENCES0030898 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030899 POLYSCIENCES0030899 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0030901 POLYSCIENCES0030903 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0030909 POLYSCIENCES0030913 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0030915 POLYSCIENCES0030915 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0030916 POLYSCIENCES0030921 ONLY                                    policies



                                                     Page 128 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 130 of 185



                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0030924 POLYSCIENCES0030924 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030926 POLYSCIENCES0030937 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030958 POLYSCIENCES0030959 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0030960 POLYSCIENCES0030961 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030962 POLYSCIENCES0030962 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030965 POLYSCIENCES0030965 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0030966 POLYSCIENCES0030971 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0030974 POLYSCIENCES0031049 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0031050 POLYSCIENCES0031092 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0031095 POLYSCIENCES0031100 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0031101 POLYSCIENCES0031105 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0031106 POLYSCIENCES0031110 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0031111 POLYSCIENCES0031115 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0031128 POLYSCIENCES0031133 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031136 POLYSCIENCES0031148 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031153 POLYSCIENCES0031155 ONLY                                    and/or highly sensitive financial information




                                                     Page 129 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 131 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031156 POLYSCIENCES0031169 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031170 POLYSCIENCES0031170 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031171 POLYSCIENCES0031171 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0031172 POLYSCIENCES0031172 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0031173 POLYSCIENCES0031173 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031174 POLYSCIENCES0031175 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031176 POLYSCIENCES0031190 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031197 POLYSCIENCES0031197 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031201 POLYSCIENCES0031217 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031220 POLYSCIENCES0031236 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031237 POLYSCIENCES0031237 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031238 POLYSCIENCES0031255 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0031260 POLYSCIENCES0031261 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031263 POLYSCIENCES0031268 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031269 POLYSCIENCES0031287 ONLY                                    and/or highly sensitive financial information




                                                     Page 130 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 132 of 185



                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0031289 POLYSCIENCES0031289 ONLY                                    policies
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031290 POLYSCIENCES0031291 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031293 POLYSCIENCES0031312 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031315 POLYSCIENCES0031341 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031342 POLYSCIENCES0031350 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031351 POLYSCIENCES0031354 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031360 POLYSCIENCES0031364 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031365 POLYSCIENCES0031370 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031372 POLYSCIENCES0031373 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031376 POLYSCIENCES0031377 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031378 POLYSCIENCES0031379 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031383 POLYSCIENCES0031383 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031384 POLYSCIENCES0031385 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031386 POLYSCIENCES0031388 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031389 POLYSCIENCES0031394 ONLY                                    efforts




                                                     Page 131 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 133 of 185



                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031395 POLYSCIENCES0031402 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031406 POLYSCIENCES0031406 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031408 POLYSCIENCES0031411 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031413 POLYSCIENCES0031415 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031416 POLYSCIENCES0031416 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031417 POLYSCIENCES0031417 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031418 POLYSCIENCES0031418 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0031422 POLYSCIENCES0031422 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031426 POLYSCIENCES0031431 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031445 POLYSCIENCES0031448 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031449 POLYSCIENCES0031451 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031452 POLYSCIENCES0031463 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0031464 POLYSCIENCES0031464 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031467 POLYSCIENCES0031469 ONLY                                    and/or highly sensitive financial information




                                                     Page 132 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 134 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031470 POLYSCIENCES0031470 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031471 POLYSCIENCES0031472 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0031477 POLYSCIENCES0031477 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0031478 POLYSCIENCES0031484 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031487 POLYSCIENCES0031490 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031495 POLYSCIENCES0031496 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031497 POLYSCIENCES0031498 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031499 POLYSCIENCES0031499 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031500 POLYSCIENCES0031500 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031501 POLYSCIENCES0031501 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0031503 POLYSCIENCES0031508 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031509 POLYSCIENCES0031510 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031515 POLYSCIENCES0031515 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031525 POLYSCIENCES0031526 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031527 POLYSCIENCES0031527 ONLY                                    product development methods and efforts




                                                     Page 133 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 135 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0031533 POLYSCIENCES0031534 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031535 POLYSCIENCES0031540 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031541 POLYSCIENCES0031541 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031542 POLYSCIENCES0031547 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031553 POLYSCIENCES0031559 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031560 POLYSCIENCES0031560 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031564 POLYSCIENCES0031565 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031566 POLYSCIENCES0031567 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031568 POLYSCIENCES0031569 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031570 POLYSCIENCES0031573 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031574 POLYSCIENCES0031574 ONLY                                    and/or highly sensitive financial information




                                                     Page 134 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 136 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031575 POLYSCIENCES0031575 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031576 POLYSCIENCES0031577 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031578 POLYSCIENCES0031580 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031581 POLYSCIENCES0031582 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031583 POLYSCIENCES0031583 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031585 POLYSCIENCES0031586 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0031589 POLYSCIENCES0031591 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031592 POLYSCIENCES0031593 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031594 POLYSCIENCES0031601 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031602 POLYSCIENCES0031602 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031606 POLYSCIENCES0031606 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0031607 POLYSCIENCES0031617 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031620 POLYSCIENCES0031634 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031635 POLYSCIENCES0031636 ONLY                                    and/or highly sensitive financial information




                                                     Page 135 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 137 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031641 POLYSCIENCES0031642 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031643 POLYSCIENCES0031643 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031645 POLYSCIENCES0031660 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031661 POLYSCIENCES0031662 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031663 POLYSCIENCES0031665 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031666 POLYSCIENCES0031667 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031668 POLYSCIENCES0031668 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0031669 POLYSCIENCES0031670 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0031671 POLYSCIENCES0031882 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031883 POLYSCIENCES0031885 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031886 POLYSCIENCES0031887 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031888 POLYSCIENCES0031889 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0031890 POLYSCIENCES0031892 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031893 POLYSCIENCES0031895 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031899 POLYSCIENCES0031902 ONLY                                    and/or highly sensitive financial information




                                                     Page 136 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 138 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031903 POLYSCIENCES0031906 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031912 POLYSCIENCES0031912 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0031913 POLYSCIENCES0031913 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031914 POLYSCIENCES0031914 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031915 POLYSCIENCES0031920 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031921 POLYSCIENCES0031927 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031928 POLYSCIENCES0031929 ONLY                                    efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031930 POLYSCIENCES0031930 ONLY                                    efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031931 POLYSCIENCES0031935 ONLY                                    efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031936 POLYSCIENCES0031940 ONLY                                    efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031941 POLYSCIENCES0031942 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031943 POLYSCIENCES0031949 ONLY                                    and/or highly sensitive financial information




                                                     Page 137 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 139 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031950 POLYSCIENCES0031957 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031958 POLYSCIENCES0031959 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031970 POLYSCIENCES0031970 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031976 POLYSCIENCES0031977 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031978 POLYSCIENCES0031979 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031980 POLYSCIENCES0031982 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031983 POLYSCIENCES0031984 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031985 POLYSCIENCES0031988 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0031991 POLYSCIENCES0031994 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0031995 POLYSCIENCES0031996 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032000 POLYSCIENCES0032003 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032004 POLYSCIENCES0032005 ONLY                                    and/or highly sensitive financial information




                                                     Page 138 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 140 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032006 POLYSCIENCES0032006 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032007 POLYSCIENCES0032014 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032022 POLYSCIENCES0032026 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032027 POLYSCIENCES0032028 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032029 POLYSCIENCES0032036 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032037 POLYSCIENCES0032037 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032038 POLYSCIENCES0032044 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032045 POLYSCIENCES0032047 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032048 POLYSCIENCES0032048 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032062 POLYSCIENCES0032064 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0032065 POLYSCIENCES0032065 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0032066 POLYSCIENCES0032069 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0032070 POLYSCIENCES0032071 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0032072 POLYSCIENCES0032091 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0032094 POLYSCIENCES0032098 ONLY                                    policies




                                                     Page 139 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 141 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032099 POLYSCIENCES0032099 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032100 POLYSCIENCES0032105 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032106 POLYSCIENCES0032111 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032112 POLYSCIENCES0032116 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032117 POLYSCIENCES0032118 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032119 POLYSCIENCES0032124 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032132 POLYSCIENCES0032136 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032137 POLYSCIENCES0032137 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032138 POLYSCIENCES0032138 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032139 POLYSCIENCES0032140 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032152 POLYSCIENCES0032157 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032158 POLYSCIENCES0032161 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032162 POLYSCIENCES0032164 ONLY                                    and/or highly sensitive financial information




                                                     Page 140 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 142 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032165 POLYSCIENCES0032165 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032166 POLYSCIENCES0032168 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032177 POLYSCIENCES0032178 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032179 POLYSCIENCES0032181 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032182 POLYSCIENCES0032186 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032192 POLYSCIENCES0032192 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032193 POLYSCIENCES0032194 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032200 POLYSCIENCES0032205 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032206 POLYSCIENCES0032207 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032208 POLYSCIENCES0032209 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032210 POLYSCIENCES0032210 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032211 POLYSCIENCES0032215 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032216 POLYSCIENCES0032217 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032218 POLYSCIENCES0032220 ONLY                                    and/or highly sensitive financial information




                                                     Page 141 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 143 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032221 POLYSCIENCES0032222 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032223 POLYSCIENCES0032229 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032231 POLYSCIENCES0032237 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032239 POLYSCIENCES0032243 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032244 POLYSCIENCES0032244 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032300 POLYSCIENCES0032300 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032301 POLYSCIENCES0032303 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032304 POLYSCIENCES0032305 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032309 POLYSCIENCES0032309 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032310 POLYSCIENCES0032311 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032313 POLYSCIENCES0032313 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032318 POLYSCIENCES0032326 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032334 POLYSCIENCES0032342 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032343 POLYSCIENCES0032343 ONLY                                    and/or highly sensitive financial information




                                                     Page 142 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 144 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032347 POLYSCIENCES0032349 ONLY                                    product development methods and efforts
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0032350 POLYSCIENCES0032350 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0032351 POLYSCIENCES0032354 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0032355 POLYSCIENCES0032356 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0032357 POLYSCIENCES0032376 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032377 POLYSCIENCES0032382 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032383 POLYSCIENCES0032389 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032390 POLYSCIENCES0032390 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032391 POLYSCIENCES0032392 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032393 POLYSCIENCES0032393 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032394 POLYSCIENCES0032395 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032396 POLYSCIENCES0032396 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032397 POLYSCIENCES0032398 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032399 POLYSCIENCES0032400 ONLY                                    and/or highly sensitive financial information




                                                     Page 143 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 145 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032401 POLYSCIENCES0032403 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032404 POLYSCIENCES0032404 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032405 POLYSCIENCES0032406 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032407 POLYSCIENCES0032416 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032420 POLYSCIENCES0032420 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032421 POLYSCIENCES0032422 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032423 POLYSCIENCES0032423 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032424 POLYSCIENCES0032425 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032426 POLYSCIENCES0032434 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032440 POLYSCIENCES0032441 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032442 POLYSCIENCES0032442 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032443 POLYSCIENCES0032444 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032445 POLYSCIENCES0032445 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032446 POLYSCIENCES0032456 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032457 POLYSCIENCES0032461 ONLY                                    and/or highly sensitive financial information




                                                     Page 144 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 146 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032465 POLYSCIENCES0032467 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032468 POLYSCIENCES0032480 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032481 POLYSCIENCES0032481 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032482 POLYSCIENCES0032483 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032484 POLYSCIENCES0032484 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032485 POLYSCIENCES0032486 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032487 POLYSCIENCES0032489 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032490 POLYSCIENCES0032493 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032494 POLYSCIENCES0032496 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032497 POLYSCIENCES0032500 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032509 POLYSCIENCES0032522 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032523 POLYSCIENCES0032530 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032535 POLYSCIENCES0032544 ONLY                                    and/or highly sensitive financial information




                                                     Page 145 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 147 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032545 POLYSCIENCES0032554 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032555 POLYSCIENCES0032560 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032561 POLYSCIENCES0032570 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032571 POLYSCIENCES0032581 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032582 POLYSCIENCES0032593 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032594 POLYSCIENCES0032595 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032596 POLYSCIENCES0032608 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032609 POLYSCIENCES0032618 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032623 POLYSCIENCES0032623 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032630 POLYSCIENCES0032630 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032631 POLYSCIENCES0032631 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032632 POLYSCIENCES0032633 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032634 POLYSCIENCES0032636 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032637 POLYSCIENCES0032638 ONLY                                    and/or highly sensitive financial information




                                                     Page 146 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 148 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032639 POLYSCIENCES0032641 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032642 POLYSCIENCES0032643 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032644 POLYSCIENCES0032644 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032645 POLYSCIENCES0032647 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032649 POLYSCIENCES0032663 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032664 POLYSCIENCES0032664 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032665 POLYSCIENCES0032668 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032669 POLYSCIENCES0032669 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032670 POLYSCIENCES0032671 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032672 POLYSCIENCES0032672 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032673 POLYSCIENCES0032677 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032678 POLYSCIENCES0032682 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032684 POLYSCIENCES0032685 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032686 POLYSCIENCES0032687 ONLY                                    and/or highly sensitive financial information




                                                     Page 147 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 149 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032688 POLYSCIENCES0032688 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032689 POLYSCIENCES0032690 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032691 POLYSCIENCES0032696 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032697 POLYSCIENCES0032703 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032705 POLYSCIENCES0032705 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032706 POLYSCIENCES0032713 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032718 POLYSCIENCES0032719 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032722 POLYSCIENCES0032730 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032731 POLYSCIENCES0032733 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032734 POLYSCIENCES0032734 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032735 POLYSCIENCES0032735 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032737 POLYSCIENCES0032747 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032748 POLYSCIENCES0032752 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032762 POLYSCIENCES0032762 ONLY                                    and/or highly sensitive financial information




                                                     Page 148 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 150 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032763 POLYSCIENCES0032763 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032764 POLYSCIENCES0032766 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032767 POLYSCIENCES0032767 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032768 POLYSCIENCES0032768 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032769 POLYSCIENCES0032771 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032772 POLYSCIENCES0032772 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032773 POLYSCIENCES0032775 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032777 POLYSCIENCES0032780 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032781 POLYSCIENCES0032791 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032792 POLYSCIENCES0032796 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032797 POLYSCIENCES0032802 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032803 POLYSCIENCES0032815 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032816 POLYSCIENCES0032819 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032820 POLYSCIENCES0032823 ONLY                                    and/or highly sensitive financial information




                                                     Page 149 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 151 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032824 POLYSCIENCES0032824 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032825 POLYSCIENCES0032825 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032830 POLYSCIENCES0032830 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032833 POLYSCIENCES0032833 ONLY                                    product development methods and efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032835 POLYSCIENCES0032835 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032837 POLYSCIENCES0032844 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032845 POLYSCIENCES0032845 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032846 POLYSCIENCES0032846 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032847 POLYSCIENCES0032847 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032848 POLYSCIENCES0032848 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032849 POLYSCIENCES0032851 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032852 POLYSCIENCES0032852 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032853 POLYSCIENCES0032858 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032859 POLYSCIENCES0032860 ONLY                                    and/or highly sensitive financial information




                                                     Page 150 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 152 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032861 POLYSCIENCES0032874 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032875 POLYSCIENCES0032877 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032878 POLYSCIENCES0032879 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032880 POLYSCIENCES0032881 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032882 POLYSCIENCES0032883 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032884 POLYSCIENCES0032885 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032889 POLYSCIENCES0032890 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032891 POLYSCIENCES0032891 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032893 POLYSCIENCES0032893 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032894 POLYSCIENCES0032896 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032897 POLYSCIENCES0032900 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032901 POLYSCIENCES0032904 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032905 POLYSCIENCES0032905 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032906 POLYSCIENCES0032906 ONLY                                    and/or highly sensitive financial information




                                                     Page 151 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 153 of 185



                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0032907 POLYSCIENCES0032915 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032916 POLYSCIENCES0032917 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032918 POLYSCIENCES0032920 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032921 POLYSCIENCES0032921 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032922 POLYSCIENCES0032923 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032926 POLYSCIENCES0032926 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032927 POLYSCIENCES0032928 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0032930 POLYSCIENCES0032944 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032945 POLYSCIENCES0032945 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032946 POLYSCIENCES0032947 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032948 POLYSCIENCES0032949 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032950 POLYSCIENCES0032951 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032952 POLYSCIENCES0032954 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032955 POLYSCIENCES0032959 ONLY                                    and/or highly sensitive financial information




                                                     Page 152 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 154 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032960 POLYSCIENCES0032960 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032961 POLYSCIENCES0032961 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032962 POLYSCIENCES0032962 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032967 POLYSCIENCES0032973 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0032974 POLYSCIENCES0032980 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032982 POLYSCIENCES0032986 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032993 POLYSCIENCES0032994 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032995 POLYSCIENCES0032996 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0032997 POLYSCIENCES0032999 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033000 POLYSCIENCES0033003 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033004 POLYSCIENCES0033007 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033008 POLYSCIENCES0033008 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033009 POLYSCIENCES0033009 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033010 POLYSCIENCES0033011 ONLY                                    and/or highly sensitive financial information




                                                     Page 153 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 155 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033012 POLYSCIENCES0033012 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033013 POLYSCIENCES0033014 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033016 POLYSCIENCES0033018 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033020 POLYSCIENCES0033022 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033023 POLYSCIENCES0033023 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033024 POLYSCIENCES0033025 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033026 POLYSCIENCES0033027 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033028 POLYSCIENCES0033032 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033033 POLYSCIENCES0033034 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033035 POLYSCIENCES0033037 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033038 POLYSCIENCES0033041 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033042 POLYSCIENCES0033047 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033050 POLYSCIENCES0033052 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033053 POLYSCIENCES0033053 ONLY                                    and/or highly sensitive financial information




                                                     Page 154 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 156 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033054 POLYSCIENCES0033055 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033056 POLYSCIENCES0033057 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033058 POLYSCIENCES0033060 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033061 POLYSCIENCES0033061 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033062 POLYSCIENCES0033062 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033063 POLYSCIENCES0033063 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033064 POLYSCIENCES0033066 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033067 POLYSCIENCES0033068 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033069 POLYSCIENCES0033071 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033072 POLYSCIENCES0033074 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0033078 POLYSCIENCES0033081 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033082 POLYSCIENCES0033087 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033088 POLYSCIENCES0033088 ONLY                                    and/or highly sensitive financial information




                                                     Page 155 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 157 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033089 POLYSCIENCES0033094 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033095 POLYSCIENCES0033095 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033097 POLYSCIENCES0033098 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0033100 POLYSCIENCES0033102 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033103 POLYSCIENCES0033104 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033105 POLYSCIENCES0033112 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033113 POLYSCIENCES0033113 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033114 POLYSCIENCES0033114 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033115 POLYSCIENCES0033116 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033117 POLYSCIENCES0033123 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033124 POLYSCIENCES0033124 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033125 POLYSCIENCES0033125 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033126 POLYSCIENCES0033126 ONLY                                    information




                                                     Page 156 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 158 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0033139 POLYSCIENCES0033141 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0033149 POLYSCIENCES0033152 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0033154 POLYSCIENCES0033158 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033159 POLYSCIENCES0033160 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033164 POLYSCIENCES0033167 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033171 POLYSCIENCES0033172 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033176 POLYSCIENCES0033178 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033179 POLYSCIENCES0033185 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033188 POLYSCIENCES0033189 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033190 POLYSCIENCES0033191 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033192 POLYSCIENCES0033192 ONLY                                    and/or highly sensitive financial information




                                                     Page 157 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 159 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033194 POLYSCIENCES0033204 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033206 POLYSCIENCES0033216 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033217 POLYSCIENCES0033226 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033227 POLYSCIENCES0033230 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033231 POLYSCIENCES0033234 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033235 POLYSCIENCES0033239 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033240 POLYSCIENCES0033243 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033244 POLYSCIENCES0033248 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033250 POLYSCIENCES0033254 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033255 POLYSCIENCES0033258 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033259 POLYSCIENCES0033260 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033267 POLYSCIENCES0033270 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033281 POLYSCIENCES0033284 ONLY                                    and/or highly sensitive financial information




                                                     Page 158 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 160 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033285 POLYSCIENCES0033288 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033290 POLYSCIENCES0033293 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033294 POLYSCIENCES0033297 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0033304 POLYSCIENCES0033315 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033322 POLYSCIENCES0033332 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033336 POLYSCIENCES0033343 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033348 POLYSCIENCES0033355 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033356 POLYSCIENCES0033366 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033367 POLYSCIENCES0033376 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033389 POLYSCIENCES0033396 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033397 POLYSCIENCES0033398 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033409 POLYSCIENCES0033410 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033428 POLYSCIENCES0033430 ONLY                                    and/or highly sensitive financial information




                                                     Page 159 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 161 of 185



                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033443 POLYSCIENCES0033444 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033445 POLYSCIENCES0033446 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033447 POLYSCIENCES0033452 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0033453 POLYSCIENCES0033454 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0033455 POLYSCIENCES0033455 ONLY                                    policies
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0033464 POLYSCIENCES0033464 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033465 POLYSCIENCES0033467 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0033469 POLYSCIENCES0033471 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033474 POLYSCIENCES0033474 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033475 POLYSCIENCES0033476 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033477 POLYSCIENCES0033478 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033479 POLYSCIENCES0033479 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033480 POLYSCIENCES0033480 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033481 POLYSCIENCES0033481 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033482 POLYSCIENCES0033485 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033486 POLYSCIENCES0033487 ONLY                                    and/or highly sensitive financial information




                                                     Page 160 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 162 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033488 POLYSCIENCES0033489 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033495 POLYSCIENCES0033495 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033496 POLYSCIENCES0033497 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033498 POLYSCIENCES0033501 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033502 POLYSCIENCES0033502 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033503 POLYSCIENCES0033504 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033505 POLYSCIENCES0033506 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033517 POLYSCIENCES0033518 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033520 POLYSCIENCES0033524 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033525 POLYSCIENCES0033528 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033543 POLYSCIENCES0033554 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033556 POLYSCIENCES0033562 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033563 POLYSCIENCES0033566 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033569 POLYSCIENCES0033569 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033570 POLYSCIENCES0033571 ONLY                                    and/or highly sensitive financial information




                                                     Page 161 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 163 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033572 POLYSCIENCES0033574 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033575 POLYSCIENCES0033579 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033580 POLYSCIENCES0033583 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033584 POLYSCIENCES0033584 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033585 POLYSCIENCES0033586 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033587 POLYSCIENCES0033589 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033590 POLYSCIENCES0033595 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033596 POLYSCIENCES0033600 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033601 POLYSCIENCES0033604 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033605 POLYSCIENCES0033607 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033608 POLYSCIENCES0033610 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033611 POLYSCIENCES0033611 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0033612 POLYSCIENCES0033613 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033614 POLYSCIENCES0033620 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033621 POLYSCIENCES0033621 ONLY                                    and/or highly sensitive financial information



                                                     Page 162 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 164 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033622 POLYSCIENCES0033627 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033628 POLYSCIENCES0033629 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033630 POLYSCIENCES0033631 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033632 POLYSCIENCES0033632 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033633 POLYSCIENCES0033634 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0033635 POLYSCIENCES0033635 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033637 POLYSCIENCES0033639 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033640 POLYSCIENCES0033646 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033647 POLYSCIENCES0033648 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033649 POLYSCIENCES0033654 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033655 POLYSCIENCES0033657 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033660 POLYSCIENCES0033662 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0033663 POLYSCIENCES0033663 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033664 POLYSCIENCES0033665 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033669 POLYSCIENCES0033669 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033670 POLYSCIENCES0033670 ONLY                                    and/or highly sensitive financial information




                                                     Page 163 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 165 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033671 POLYSCIENCES0033679 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033680 POLYSCIENCES0033680 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033681 POLYSCIENCES0033685 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033686 POLYSCIENCES0033694 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033695 POLYSCIENCES0033695 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033696 POLYSCIENCES0033700 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033720 POLYSCIENCES0033721 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033722 POLYSCIENCES0033722 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033724 POLYSCIENCES0033726 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033727 POLYSCIENCES0033729 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033730 POLYSCIENCES0033730 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0033731 POLYSCIENCES0033746 ONLY                                    product development methods and efforts




                                                     Page 164 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 166 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033748 POLYSCIENCES0033750 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033751 POLYSCIENCES0033751 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0033753 POLYSCIENCES0033768 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033770 POLYSCIENCES0033772 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033806 POLYSCIENCES0033812 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033813 POLYSCIENCES0033820 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033821 POLYSCIENCES0033822 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033823 POLYSCIENCES0033833 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033834 POLYSCIENCES0033845 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033846 POLYSCIENCES0033851 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033852 POLYSCIENCES0033873 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033893 POLYSCIENCES0033893 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033896 POLYSCIENCES0033906 ONLY                                    information




                                                     Page 165 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 167 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033908 POLYSCIENCES0033918 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033919 POLYSCIENCES0033920 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033921 POLYSCIENCES0033924 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0033925 POLYSCIENCES0033927 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033929 POLYSCIENCES0033930 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033931 POLYSCIENCES0033931 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033951 POLYSCIENCES0033953 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033954 POLYSCIENCES0033955 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033959 POLYSCIENCES0033960 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033961 POLYSCIENCES0033961 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033965 POLYSCIENCES0033966 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0033968 POLYSCIENCES0033987 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033988 POLYSCIENCES0033989 ONLY                                    and/or highly sensitive financial information




                                                     Page 166 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 168 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033990 POLYSCIENCES0033992 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0033993 POLYSCIENCES0033995 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034005 POLYSCIENCES0034005 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034006 POLYSCIENCES0034006 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034007 POLYSCIENCES0034008 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034009 POLYSCIENCES0034009 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034012 POLYSCIENCES0034015 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0034016 POLYSCIENCES0034019 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034035 POLYSCIENCES0034035 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034036 POLYSCIENCES0034037 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034040 POLYSCIENCES0034049 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034056 POLYSCIENCES0034057 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034059 POLYSCIENCES0034060 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034064 POLYSCIENCES0034066 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034068 POLYSCIENCES0034072 ONLY                                    and/or highly sensitive financial information



                                                     Page 167 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 169 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034073 POLYSCIENCES0034080 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0034083 POLYSCIENCES0034083 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034084 POLYSCIENCES0034084 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034089 POLYSCIENCES0034092 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034093 POLYSCIENCES0034102 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034104 POLYSCIENCES0034111 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034112 POLYSCIENCES0034123 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034126 POLYSCIENCES0034131 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034132 POLYSCIENCES0034147 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034150 POLYSCIENCES0034151 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034152 POLYSCIENCES0034153 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0034158 POLYSCIENCES0034158 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034161 POLYSCIENCES0034162 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034163 POLYSCIENCES0034164 ONLY                                    and/or highly sensitive financial information



                                                     Page 168 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 170 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034165 POLYSCIENCES0034167 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034172 POLYSCIENCES0034174 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034175 POLYSCIENCES0034175 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034176 POLYSCIENCES0034176 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034177 POLYSCIENCES0034178 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034179 POLYSCIENCES0034181 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034184 POLYSCIENCES0034185 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034194 POLYSCIENCES0034202 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034203 POLYSCIENCES0034212 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034213 POLYSCIENCES0034213 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0034214 POLYSCIENCES0034215 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034228 POLYSCIENCES0034229 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034230 POLYSCIENCES0034238 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034240 POLYSCIENCES0034240 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034244 POLYSCIENCES0034248 ONLY                                    and/or highly sensitive financial information



                                                     Page 169 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 171 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034253 POLYSCIENCES0034256 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034264 POLYSCIENCES0034268 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034275 POLYSCIENCES0034276 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034277 POLYSCIENCES0034277 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034278 POLYSCIENCES0034278 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034279 POLYSCIENCES0034279 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0034281 POLYSCIENCES0034286 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034289 POLYSCIENCES0034290 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0034292 POLYSCIENCES0034293 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034295 POLYSCIENCES0034298 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034299 POLYSCIENCES0034301 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034302 POLYSCIENCES0034306 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034309 POLYSCIENCES0034314 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034316 POLYSCIENCES0034317 ONLY                                    and/or highly sensitive financial information



                                                     Page 170 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 172 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034319 POLYSCIENCES0034325 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034327 POLYSCIENCES0034333 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034335 POLYSCIENCES0034343 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034346 POLYSCIENCES0034354 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0034355 POLYSCIENCES0034357 ONLY                                    information
                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                                                                policies; Reveals customer or vendor highly
                                                                                sensitive identities, technical, or commercial
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   issues and/or highly sensitive financial
POLYSCIENCES0034359 POLYSCIENCES0034368 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034371 POLYSCIENCES0034381 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034384 POLYSCIENCES0034384 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034386 POLYSCIENCES0034399 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0034403 POLYSCIENCES0034408 ONLY                                    efforts
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0034409 POLYSCIENCES0034409 ONLY                                    efforts




                                                     Page 171 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 173 of 185




                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034410 POLYSCIENCES0034410 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034413 POLYSCIENCES0034428 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034432 POLYSCIENCES0034437 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034440 POLYSCIENCES0034443 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034446 POLYSCIENCES0034446 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034447 POLYSCIENCES0034464 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034466 POLYSCIENCES0034467 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034469 POLYSCIENCES0034470 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034477 POLYSCIENCES0034478 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034480 POLYSCIENCES0034483 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034485 POLYSCIENCES0034486 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0034488 POLYSCIENCES0034494 ONLY                                    efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0034497 POLYSCIENCES0034497 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034499 POLYSCIENCES0034499 ONLY                                    and/or highly sensitive financial information




                                                     Page 172 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 174 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034500 POLYSCIENCES0034501 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034503 POLYSCIENCES0034504 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034507 POLYSCIENCES0034507 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034509 POLYSCIENCES0034509 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034511 POLYSCIENCES0034512 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034514 POLYSCIENCES0034514 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034515 POLYSCIENCES0034518 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034519 POLYSCIENCES0034522 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0034529 POLYSCIENCES0034529 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034541 POLYSCIENCES0034544 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034546 POLYSCIENCES0034549 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034550 POLYSCIENCES0034552 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034553 POLYSCIENCES0034553 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034554 POLYSCIENCES0034554 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034556 POLYSCIENCES0034556 ONLY                                    and/or highly sensitive financial information



                                                     Page 173 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 175 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034557 POLYSCIENCES0034557 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0034564 POLYSCIENCES0034565 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034568 POLYSCIENCES0034572 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034574 POLYSCIENCES0034578 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034582 POLYSCIENCES0034587 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034596 POLYSCIENCES0034597 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034600 POLYSCIENCES0034604 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034605 POLYSCIENCES0034606 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034607 POLYSCIENCES0034608 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034610 POLYSCIENCES0034610 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034613 POLYSCIENCES0034614 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034621 POLYSCIENCES0034625 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034627 POLYSCIENCES0034627 ONLY                                    and/or highly sensitive financial information




                                                     Page 174 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 176 of 185



                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0034628 POLYSCIENCES0034634 ONLY                                    efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034636 POLYSCIENCES0034636 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034637 POLYSCIENCES0034637 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                                                                and/or highly confidential financial
                                                                                information; Reveals highly sensitive product
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   data or product development methods and
POLYSCIENCES0034639 POLYSCIENCES0034645 ONLY                                    efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034652 POLYSCIENCES0034654 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034656 POLYSCIENCES0034663 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034665 POLYSCIENCES0034668 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034671 POLYSCIENCES0034673 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034679 POLYSCIENCES0034683 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034685 POLYSCIENCES0034687 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034689 POLYSCIENCES0034696 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034699 POLYSCIENCES0034699 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034700 POLYSCIENCES0034700 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034701 POLYSCIENCES0034701 ONLY                                    and/or highly sensitive financial information



                                                     Page 175 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 177 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034702 POLYSCIENCES0034702 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034703 POLYSCIENCES0034703 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034704 POLYSCIENCES0034704 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034705 POLYSCIENCES0034706 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034712 POLYSCIENCES0034714 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034715 POLYSCIENCES0034715 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034717 POLYSCIENCES0034719 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034720 POLYSCIENCES0034727 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034728 POLYSCIENCES0034728 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034729 POLYSCIENCES0034729 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034732 POLYSCIENCES0034740 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034741 POLYSCIENCES0034741 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034743 POLYSCIENCES0034743 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034745 POLYSCIENCES0034747 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034750 POLYSCIENCES0034752 ONLY                                    and/or highly sensitive financial information




                                                     Page 176 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 178 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034754 POLYSCIENCES0034764 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034772 POLYSCIENCES0034773 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034776 POLYSCIENCES0034779 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034781 POLYSCIENCES0034785 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034787 POLYSCIENCES0034791 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034793 POLYSCIENCES0034794 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0034795 POLYSCIENCES0034795 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034796 POLYSCIENCES0034796 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034797 POLYSCIENCES0034801 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034826 POLYSCIENCES0034827 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034833 POLYSCIENCES0034835 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034837 POLYSCIENCES0034840 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034844 POLYSCIENCES0034845 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034858 POLYSCIENCES0034862 ONLY                                    and/or highly sensitive financial information




                                                     Page 177 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 179 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034865 POLYSCIENCES0034869 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034872 POLYSCIENCES0034876 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034878 POLYSCIENCES0034882 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034892 POLYSCIENCES0034893 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034899 POLYSCIENCES0034901 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034903 POLYSCIENCES0034905 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034907 POLYSCIENCES0034910 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034912 POLYSCIENCES0034914 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034919 POLYSCIENCES0034919 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034924 POLYSCIENCES0034925 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034928 POLYSCIENCES0034930 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034935 POLYSCIENCES0034937 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034940 POLYSCIENCES0034944 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0034950 POLYSCIENCES0034954 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034956 POLYSCIENCES0034956 ONLY                                    and/or highly sensitive financial information




                                                     Page 178 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 180 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034957 POLYSCIENCES0034957 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034958 POLYSCIENCES0034958 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034959 POLYSCIENCES0034960 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034964 POLYSCIENCES0034969 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034972 POLYSCIENCES0034974 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034980 POLYSCIENCES0034985 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0034989 POLYSCIENCES0034994 ONLY                                    product development methods and efforts
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0034996 POLYSCIENCES0034996 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0034997 POLYSCIENCES0034999 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035000 POLYSCIENCES0035003 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035004 POLYSCIENCES0035007 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035009 POLYSCIENCES0035011 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035017 POLYSCIENCES0035018 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0035019 POLYSCIENCES0035019 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035020 POLYSCIENCES0035025 ONLY                                    and/or highly sensitive financial information



                                                     Page 179 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 181 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035042 POLYSCIENCES0035045 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035071 POLYSCIENCES0035073 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035075 POLYSCIENCES0035079 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035081 POLYSCIENCES0035086 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035089 POLYSCIENCES0035089 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035091 POLYSCIENCES0035092 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035097 POLYSCIENCES0035098 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035100 POLYSCIENCES0035103 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035108 POLYSCIENCES0035110 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035117 POLYSCIENCES0035118 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0035120 POLYSCIENCES0035120 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035122 POLYSCIENCES0035123 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0035124 POLYSCIENCES0035124 ONLY                                    information
                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0035126 POLYSCIENCES0035129 ONLY                                    information




                                                     Page 180 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 182 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035131 POLYSCIENCES0035133 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035134 POLYSCIENCES0035137 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035138 POLYSCIENCES0035145 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035150 POLYSCIENCES0035150 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035153 POLYSCIENCES0035156 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035158 POLYSCIENCES0035159 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035160 POLYSCIENCES0035172 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035173 POLYSCIENCES0035174 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035193 POLYSCIENCES0035194 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035195 POLYSCIENCES0035199 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035200 POLYSCIENCES0035201 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035202 POLYSCIENCES0035202 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035203 POLYSCIENCES0035208 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035209 POLYSCIENCES0035210 ONLY                                    and/or highly sensitive financial information




                                                     Page 181 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 183 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035212 POLYSCIENCES0035218 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035219 POLYSCIENCES0035220 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035224 POLYSCIENCES0035224 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035225 POLYSCIENCES0035234 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0035247 POLYSCIENCES0035255 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0035263 POLYSCIENCES0035269 ONLY                                    product development methods and efforts
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0035275 POLYSCIENCES0035275 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035358 POLYSCIENCES0035358 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals highly sensitive formulation,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   production, or testing methods, processes or
POLYSCIENCES0035368 POLYSCIENCES0035375 ONLY                                    policies

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035377 POLYSCIENCES0035377 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0035385 POLYSCIENCES0035385 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0035392 POLYSCIENCES0035394 ONLY                                    product development methods and efforts

                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0035395 POLYSCIENCES0035397 ONLY                                    or product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                                                                identities, technical, or commercial issues
                                                                                and/or highly sensitive financial information;
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0035408 POLYSCIENCES0035410 ONLY                                    product development methods and efforts




                                                     Page 182 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 184 of 185




                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035444 POLYSCIENCES0035446 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035461 POLYSCIENCES0035462 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035463 POLYSCIENCES0035465 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035765 POLYSCIENCES0035775 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0035780 POLYSCIENCES0035781 ONLY                                    information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035823 POLYSCIENCES0035823 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035877 POLYSCIENCES0035882 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0035883 POLYSCIENCES0035883 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035889 POLYSCIENCES0035890 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0035990 POLYSCIENCES0035990 ONLY                                    and/or highly sensitive financial information
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   Reveals highly sensitive product data or
POLYSCIENCES0035992 POLYSCIENCES0035997 ONLY                                    product development methods and efforts

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0036003 POLYSCIENCES0036011 ONLY                                    and/or highly sensitive financial information

                                                                                Reveals customer or vendor highly sensitive
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   identities, technical, or commercial issues
POLYSCIENCES0036029 POLYSCIENCES0036037 ONLY                                    and/or highly sensitive financial information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0036061 POLYSCIENCES0036067 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0036087 POLYSCIENCES0036088 ONLY                                    information
                                                                                Reveals business plans, marketing strategies,
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   and/or highly confidential financial
POLYSCIENCES0036176 POLYSCIENCES0036176 ONLY                                    information




                                                     Page 183 of 184
          Case 2:20-cv-03649-PBT Document 43-4 Filed 06/08/21 Page 185 of 185




                                                                                Reveals highly sensitive formulation,
                                                                                production, or testing methods, processes or
                                        HIGHLY CONFIDENTIAL - ATTORNEY'S EYES   policies; Reveals highly sensitive product data
POLYSCIENCES0036204 POLYSCIENCES0036208 ONLY                                    or product development methods and efforts




                                                     Page 184 of 184
